 



LTF CMBS I, LLC
Landlord
TO
LTF CLUB OPERATIONS COMPANY, INC.
Tenant
LEASE AGREEMENT
DATED AS OF JANUARY 24, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. REFERENCE DATA; DEFINITIONS
    2  
 
       
ARTICLE 2. DEMISE OF PROPERTY; TERM; EXTENSIONS OF TERM
    5  
 
       
ARTICLE 3. RENT
    6  
 
       
ARTICLE 4. TAXES
    6  
 
       
ARTICLE 5. REPAIRS AND MAINTENANCE
    7  
 
       
ARTICLE 6. INSURANCE
    7  
 
       
ARTICLE 7. UTILITIES
    9  
 
       
ARTICLE 8. ALTERATIONS
    9  
 
       
ARTICLE 9. DAMAGE TO OR DESTRUCTION OF THE IMPROVEMENTS
    11  
 
       
ARTICLE 10. CONDEMNATION
    12  
 
       
ARTICLE 11. DISCHARGE OF LIENS
    13  
 
       
ARTICLE 12. USE OF PROPERTY
    13  
 
       
ARTICLE 13. ENTRY ON PROPERTY BY LANDLORD
    14  
 
       
ARTICLE 14. WAIVER AND INDEMNIFICATION
    14  
 
       
ARTICLE 15. ASSIGNMENT
    15  
 
       
ARTICLE 16. ESTOPPEL CERTIFICATES
    17  
 
       
ARTICLE 17. EVENTS OF DEFAULT; TERMINATION
    17  
 
       
ARTICLE 18. SURRENDER OF THE PROPERTY
    19  
 
       
ARTICLE 19. NO MERGER OF TITLE
    19  

i



--------------------------------------------------------------------------------



 



         
ARTICLE 20. QUIET ENJOYMENT
    20  
 
       
ARTICLE 21. PERFORMANCE FOR TENANT
    20  
 
       
ARTICLE 22. NOTICES
    20  
 
       
ARTICLE 23. CONTESTS
    21  
 
       
ARTICLE 24. NO WARRANTIES/“AS IS”
    21  
 
       
ARTICLE 25. INTENTIONALLY OMITTED
    22  
 
       
ARTICLE 26. SUBORDINATION AND NON-DISTURBANCE
    22  
 
       
ARTICLE 27. FIRST OFFER RIGHT
    22  
 
       
ARTICLE 28. APPRAISAL
    25  
 
       
ARTICLE 29. TENANT’S PROPERTY
    26  
 
       
ARTICLE 30. MISCELLANEOUS
    27  

EXHIBIT A — Legal Description of Land
EXHIBIT B — Permitted Exceptions

ii



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
DATED AS OF JANUARY 24, 2007
from
LTF CMBS I, LLC
to
LTF CLUB OPERATIONS COMPANY, INC.
of Property listed in Exhibit A attached hereto.
STATEMENT OF INTENT
This Lease amends, restates and replaces the separate Lease Agreements by and
between Landlord’s predecessor in interest as owner of the Property, LTF Real
Estate Company, Inc., as Landlord, and Tenant. This Lease constitutes a single,
unitary, indivisible, non-severable true lease of all the demised Property. This
Lease does not constitute separate leases contained in one document each
governed by similar terms. The use of the expression “unitary lease” to describe
this Lease is not merely for convenient reference. It is the conscious choice of
a substantive appellation to express the intent of’ the parties in regard to an
integral part of this transaction. To accomplish the creation of an indivisible
lease, the parties agree that from an economic point of view the portions of the
Property Locations leased pursuant to this Lease constitute one economic unit
and that the Basic Rent and all other provisions have been negotiated and agreed
to based on a demise of all the portions of the Property Locations covered by
this Lease as a single, composite, inseparable transaction. Except as expressly
provided in this Lease for specific isolated purposes (and in such cases only to
the extent expressly so stated), all provisions of this Lease, including
definitions, commencement and expiration dates, rental provisions, use
provisions, renewal provisions, breach, default, enforcement and termination
provisions and assignment and subletting, shall apply equally and uniformly to
all the demised Property as one unit and are not severable. The economic terms
of this Lease would have been substantially different had separate leases or a
“divisible” lease been acceptable to Landlord. A default of any of the terms or
conditions of this Lease occurring with respect to any portion of the demised
Property situated on a particular Property Location shall be a default under
this Lease with respect to all the demised Property. Except as expressly
provided in this Lease for specific isolated purposes (and in such cases only to
the extent expressly so stated), Landlord and Tenant agree that the provisions
of this Lease shall at all times be construed, interpreted and applied such that
the intention of Landlord and Tenant to create a unitary lease shall be
preserved and maintained. The parties agree that for the purposes of any
assumption, rejection or assignment of this Lease under 11 U.S.C. Section 365 or
any amendment or successor section thereof, this is one indivisible and
non-severable lease dealing with and covering one legal and economic unit which
must be assumed, rejected or assigned as a whole with respect to all (and not
less than all) of the demised Property covered hereby. The Lease is intended to
be a true lease and not a secured financing for Tenant.

1



--------------------------------------------------------------------------------



 



Article 1. REFERENCE DATA; DEFINITIONS

                 
 
    1.1     LANDLORD:   LTF CMBS I, LLC
 
               
 
          ADDRESS   6442 City West Parkway
 
          OF LANDLORD:   Eden Prairie, Minnesota 55344
 
               
 
          TENANT:   LTF CLUB OPERATIONS COMPANY, INC.
 
               
 
          ADDRESS   6442 City West Parkway
 
          OF TENANT:   Eden Prairie, Minnesota 55344

     1.2 Each reference in this Lease to any of the titles contained in
Section 1.1 shall be construed to incorporate the data stated under that title.
     1.3 The following terms shall have the meanings set forth in this Section:
     Alteration. Any demolition, alteration, installation, improvement or
expansion of or to any of the Property Locations or any portion thereof.
     Basic Rent. The Basic Rent provided for in Section 3.2 of this Lease.
     Commencement Date. January 24, 2007.
     Environmental Activity. Any actual, suspected or threatened abatement,
cleanup, disposal, generation, handling, manufacture, possession, release,
remediation, removal, storage, transportation, treatment or use of any Hazardous
Material, or the actual, suspected or threatened presence of any Hazardous
Material, or the actual, suspected or threatened noncompliance with any
Environmental Laws.
     Environmental Laws. All Legal Requirements pertaining to health, safety,
protection of the environment, natural resources, conservation, wildlife, waste
management, Environmental Activities and pollution.
     Event of Default. As defined in Section 17.1.
     Fair Market Value. The cash price which would be obtained for the Property
in an arm’s length transaction between a willing buyer and a willing seller
under no compulsion to buy or sell.
     Fair Rental Value. The annual Basic Rent which would be obtained for the
Property in an arm’s length transaction between a willing landlord and a willing
tenant under no compulsion to lease.

2



--------------------------------------------------------------------------------



 



     First Mortgage. Any first mortgage or deed of trust (together with the
notes secured thereby and security instruments collateral thereto) of record now
or hereafter placed against the Property by Landlord, any increase, amendment,
extension, refinancing or recasting of a First Mortgage, and any provision of
any other loan document which is secured by a First Mortgage. For the purposes
hereof, a First Mortgage shall be deemed to continue in effect after foreclosure
thereof and during any period of redemption therefrom.
     First Mortgagee. The holder from time to time of the First Mortgage, if
any.
     First Offer Right. Tenant’s first offer right with respect to the Property
granted pursuant to Article 27.
     Fiscal Year. The 12-month period ending on December 31 of each year.
     Fiscal Quarter. The three-month period ending on March 31, June 30,
September 30 and December 31 of each year.
     Governmental Authorities. All federal, state, county, municipal and local
governments, and all departments, commissions, boards, bureaus and officers
thereof, having or claiming jurisdiction over the Property or Tenant’s use
thereof.
     Hazardous Materials. Any by-product, chemical, compound, contaminant,
pollutant, product, substance, waste or other material (i) that is hazardous or
toxic or (ii) the abatement, cleanup, discharge, disposal, emission, exposure
to, generation, handling, manufacture, possession, presence, release, removal,
remediation, storage, transportation, treatment or use of which is controlled,
prohibited or regulated by any Environmental Laws, including asbestos, petroleum
and petroleum products and polychlorinated biphenyls.
     Improvements. The building, fixtures and other Improvements from time to
time constructed on the Land, and all alterations and additions thereto and
replacement thereof, including by reason of Restoration, but excluding in any
event Tenant’s Property. The Improvements shall be and remain the property of
Landlord, subject to this Lease.
     Land. The land, but not any Improvements thereto, legally described on
Exhibit A.
     Lease. This Lease Agreement, including the following exhibits attached
hereto and hereby made a part hereof:
          Exhibit A — Legal Description of the Land
          Exhibit B — Permitted Exceptions
     Legal Requirements. All laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, directions and requirements of all Governmental
Authorities which now or at any time hereafter may be applicable to or required
in connection with the Property or any part thereof, or any use or condition of
the Property or any part thereof.

3



--------------------------------------------------------------------------------



 



     Permitted Exceptions. The liens, documents and other matters listed on
Exhibit B attached hereto.
     Pooled Properties EBITDAR. The Earnings Before Interest, Taxes,
Depreciation, Amortization and Rent, calculated on a trailing 12 month basis and
not including any allocations of shared expenses or corporate overhead, of
Tenant attributable to the Property.
     Property. The Land and the Improvements, collectively.
     Property Location or Property Locations. Any or all of those parcels of
land that collectively comprise the Land, and the improvements thereto which
collectively comprise the Improvements.
     Property Revenues. All rents, rent equivalents, moneys payable as damages
pursuant to the Lease or in lieu of rent or rent equivalents, membership fees,
income, receivables, receipts, revenues, deposits (including security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Tenant from any and all sources including
any obligations now existing or hereafter arising or created out of the sale,
lease, sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Tenant and proceeds, if any,
from business interruption or other loss of income insurance.
     Remodeling. Remodeling, refurbishing, expansion, demolition and other
improvement work properly permitted under applicable law and performed by Tenant
to the interior or exterior of a Property Location including without limitation
the replacement of floor coverings or wall coverings, constructing, renovating
or reconfiguring locker rooms, workout areas, and office, retail or other spaces
of the Property, upgrading mechanical systems including but not limited to
electrical, plumbing and HVAC systems, and constructing, modifying or otherwise
installing improvements customarily found in other properties owned or leased by
Tenant or any affiliate of Tenant; provided that no such work shall reduce the
interior square footage of any Property Location by more than 5% in the
aggregate or shall result in a material diminution of the fair market value of
any Property Location.
     Restore or Restoration. The repair, restoration or rebuilding of the
Property or any part thereof following any Taking, damage to or destruction of
the same by fire or other casualty or cause as nearly as possible to its size,
type and character immediately prior to such Taking, damage or destruction, in
accordance with all Legal Requirements, with such Alterations as may be
determined by Tenant, together with any temporary repairs and property
protection pending completion of the work.
     Taking. A taking of all or any part of the Property, or any interest
therein or right accruing thereto, including, without limitation, any right of
access thereto existing on the date of this Lease, as the result of or in lieu
or in anticipation of the exercise of the right of condemnation or eminent
domain. The Taking shall be deemed to occur on the date on which the condemning
authority takes possession.

4



--------------------------------------------------------------------------------



 



     Taxes. All real estate taxes and special assessments levied against or
imposed on the Property.
     Tenant’s Property. As defined in Section 29.1.
     Term. The initial term of this Lease as provided in Article 2, including
without limitation extensions of the initial term pursuant to Section 2.2.
     Unavoidable Delays. Acts of God, casualties, war, civil commotion, embargo,
riots, strikes, unavailability of materials (but not unavailability of funds)
and any other events which are not within the reasonable control of the party in
question to prevent, control or correct.
Article 2. DEMISE OF PROPERTY; TERM; EXTENSIONS OF TERM
     2.1 Landlord, for and in consideration of the rents hereinafter reserved
and the covenants and agreements hereinafter contained on the part of Tenant to
be paid, kept and performed, does hereby demise and lease to Tenant, and Tenant
does hereby take and lease from Landlord, upon and subject to the terms and
conditions of this Lease, the Property for an initial term of fifteen
(15) years, commencing on the Commencement Date and ending on February 5, 2022.
     2.2 Tenant shall have the right, subject to the provisions hereinafter
provided, to renew the Term for two (2) periods of five (5) years each (each, an
“Extended Term”), such periods to commence at the expiration of the initial Term
or the first Extended Term, as applicable. The Extended Terms shall be upon the
same terms, covenants and conditions as provided in this Lease; provided,
however, the annual Basic Rent for such Extended Terms shall be ninety-five
percent (95%) of the Fair Rental Value anticipated to be in effect on the
commencement of the applicable Extended Term.
     2.3 If Tenant is not in default under this Lease beyond any applicable
grace period, Tenant may exercise each of its options to extend the Term of this
Lease by giving written notice thereof to Landlord on or before the date
occurring twelve (12) months prior to the expiration of the initial Term or
preceding Extended Term, as the case may be. If Tenant fails to give such notice
within the time permitted, Tenant shall have waived its right to extend the
Term.
     2.4 The exercise of an extension option as herein provided shall operate as
an extension of the Term hereof, so that this Lease and each and every covenant,
agreement and provision thereof shall be and remain in full force and effect
during the Term as extended and with the same force and effect as if the Term of
this Lease were originally for such extended period.

5



--------------------------------------------------------------------------------



 



Article 3. RENT
     3.1 Throughout the Term, Tenant covenants and agrees to pay to Landlord,
without demand, setoff or abatement except as provided in this Lease, the Basic
Rent at the per annum rates set forth in Section 3.2. The Basic Rent shall be
payable in equal installments of one-twelfth (1/12th) of said annual Basic Rent
in advance on the fifth day of each calendar month included in the Term, and at
that rate payable in advance for any portion of a calendar month at the
commencement or the end of the Term.
     3.2 Basic Rent shall be $11,869,011 per year. Commencing on February 5,
2019 and on each February 5th thereafter during the initial Term of this Lease,
Basic Rent shall be increased by two and one-half percent (2.5%) of the Basic
Rent then in effect.
     3.3 All Basic Rent shall be paid by Tenant to Landlord at the address of
Landlord, or to such other address as Landlord may direct by notice to Tenant.
     3.4 It is the purpose and intent of Landlord and Tenant that Basic Rent
shall be absolutely net to Landlord and that Tenant shall pay without notice or
demand and without abatement, deduction or setoff, except as otherwise provided
in this Lease.
Article 4. TAXES
     4.1 Subject to Section 4.2, Tenant shall pay, or cause to be paid, all
Taxes on the Property before any fine, penalty, interest or cost may be added
thereto for the nonpayment thereof; provided, however, that:
     4.1.1 If, by law, any Tax may, at the option of the taxpayer or party
obligated, be paid in installments, Tenant may exercise the option to pay the
same (and any accrued interest on the unpaid balance of such Tax) in
installments and, in such event, subject to the provisions of subsection 4.1.2
hereof, shall pay only such installments as may become due during the Term as
the same respectively become due in the ordinary course and before any fine,
penalty, further interest or cost may be added thereto; and
     4.1.2 Any Tax due and payable, including any installments thereof, in the
year of commencement or in the final year of the Term shall be prorated between
Landlord and Tenant as of the commencement or the expiration of the Term, as the
case may be.
     4.2 Upon termination of any Contest brought by Tenant pursuant to
Article 23 with respect to the amount or validity of any Tax, or if Tenant shall
so elect, at any time prior thereto, Tenant shall pay the amount of such Tax or
part thereof as finally determined in such proceeding.
Article 5. REPAIRS AND MAINTENANCE
     5.1 Throughout the Term, Tenant, at its sole cost and expense, shall take
good care of the Property, all appurtenances of the Property, all alleyways and
passageways and all sidewalks, curbs and vaults adjoining the Property, and
shall at all times keep the same in a good order and condition, ordinary wear
excepted, and make all necessary repairs thereto, interior and exterior,
structural and non-structural, ordinary and extraordinary and foreseen and
unforeseen.

6



--------------------------------------------------------------------------------



 



     5.2 The term “repairs” as used in this Article shall include, but not be
limited to, all necessary or appropriate replacements. The necessity for and
adequacy of the repairs to the Property made or required to be made pursuant to
Section 5.1 shall be measured by the requirements of buildings of similar
construction and age containing similar facilities which are prudently managed
and operated with due regard for both short term and long term considerations.
     5.3 All repairs by Tenant shall be effected with all due diligence and in a
workmanlike manner in compliance with all Legal Requirements and shall be
promptly and fully paid for by Tenant.
Article 6. INSURANCE
     6.1 Tenant, at its expense, shall procure and maintain or cause to be
procured and maintained during the Term:
     6.1.1 Insurance with respect to the Property against loss or damage by
fire, lightning, windstorm, tornado, hail and such other casualty as is
customarily covered by extended coverage and “all risk” endorsements and such
other risks as Landlord may from time to time reasonably require, in each case
in the full replacement value of the Property. The term “full replacement value”
as used in this Section and in other Sections of this Article 6 shall mean 100%
of the actual replacement cost including the cost of all debris removal,
exclusive, however, of costs of excavations, foundations and footings below the
lowest floor. Whenever appropriate, while any Alterations are in the course of
being made, the aforesaid fire and extended coverage insurance shall be carried
by Tenant in builder’s risk form written on a completed value basis. Such
insurance shall name Landlord, Tenant and, if required by the First Mortgagee or
Landlord, the First Mortgagee, as insureds, as their interest may appear;
     6.1.2 Commercial general public liability insurance against claims for
bodily injury, death or property damage, occurring on, in or about the Property
in a combined single limit of not less than Two Million Dollars ($2,000,000),
naming Landlord and the First Mortgagee as additional insureds;
     6.1.3 If requested by Landlord at any time, boiler and pressure vessel and
miscellaneous equipment insurance, including pressure pipes, air conditioning
systems, electric motors, air tanks, compressors and pumps, in such amounts as
Landlord may reasonably require;
     6.1.4 If the Property is at any time determined to be in a flood hazard
area, flood insurance;

7



--------------------------------------------------------------------------------



 



     6.1.5 During the entire period of making of any Alterations, (i) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above-mentioned comprehensive general
public liability insurance policy, and (ii) adequate Worker’s Compensation
Insurance covering all persons employed on or in connection with such
Alterations; and
     6.2 All insurance policies provided for in this Article 6 shall:
     6.2.1 be valid and enforceable policies, in such forms and, where not
expressly provided for above, in such amounts, as may from time to time be
reasonably satisfactory to Landlord and the First Mortgagee, issued by
financially sound and responsible insurance companies authorized to do business
in the jurisdiction where the Property is located, reasonably satisfactory to
Landlord;
     6.2.2 except for worker’s compensation insurance, name Landlord, Tenant
and, if required by the First Mortgage, the First Mortgagee as insured as their
respective interests may appear;
     6.2.3 provide that such policies shall not be changed or cancelled without
at least thirty (30) days’ prior written notice to Landlord;
     6.2.4 provide that losses shall be adjusted with the insurers and/or
underwriters by the Landlord and Tenant; and
     6.2.5 provide that, except in the case of public liability and worker’s
compensation insurance, all insurance proceeds shall be payable to Landlord and
Tenant, as their respective interests may appear.
     6.3 On or before the Commencement Date, and thereafter prior to the
expiration dates of the expiring policies theretofore furnished pursuant to this
Article 6, copies of the policies (or, in the case of liability insurance,
certificates of the insurers) shall be delivered by Tenant to Landlord.
     6.4 If Tenant is delayed in receiving any insurance proceeds as a result of
Landlord’s unreasonable failure or refusal to approve an insurance adjustment,
such delay shall be taken into account in determining whether Tenant has
fulfilled its obligations under Article 9 hereof with reasonable diligence. All
costs and expenses of collecting or recovering any insurance proceeds under such
policies shall be paid by Tenant.
     6.6 Notwithstanding anything to the contrary in this Article 6, proceeds of
any insurance carried by Tenant on Tenant’s Equipment or any other property of
Tenant shall be payable directly to Tenant and Tenant shall have the exclusive
right to adjust and settle losses with respect thereto.

8



--------------------------------------------------------------------------------



 



     6.7 Notwithstanding anything to the contrary in this Article 6, Tenant
shall maintain all insurance required by any First Mortgage and shall otherwise
comply with the insurance requirements of any First Mortgage for so long as any
such First Mortgage is outstanding.
Article 7. UTILITIES
     Tenant shall pay all charges for the use at the Property of, water, sewer,
electricity, heating, air conditioning and all other utilities consumed during
the Term.
Article 8. ALTERATIONS
     8.1 General. Tenant, at its sole cost and expense, shall have the right
from time to time during the Term to perform Alterations, subject in all cases
to the further provisions of this Article 8 and to all other applicable
provisions of this Lease.
     8.2 Consent Required. Tenant shall not make any material Alteration to any
Property Location without obtaining Landlord’s prior written consent which
consent shall not be unreasonably withheld or delayed. Notwithstanding anything
in this Lease to the contrary, Tenant shall have the right to perform Remodeling
work without Landlord’s consent. Each Alteration which does not require
Landlord’s consent pursuant to this Section 8.2 is hereinafter called a
“permitted change or alteration”.
     8.3 Plans and Specifications, etc. Except for a permitted change or
alteration, each Alteration shall be made under the supervision of an architect
or engineer selected by Tenant and approved by Landlord, which approval shall
not be unreasonably withheld; shall be made in accordance with detailed plans
and specifications prepared by such architect or engineer; and shall be made
pursuant to a contract therefor approved by Landlord between Tenant and a
general contractor engaged by Tenant which incorporates such plans and
specifications. Copies of all such plans and specifications shall be delivered
by Tenant to Landlord, and shall be subject to Landlord’s prior approval.
     8.5 FF&E Reserve. Commencing on February 5, 2007 and on each scheduled
Basic Rent payment date during the Term, Tenant shall deposit in a reserve
account (the “FF&E Reserve”) with Landlord an amount equal to the lesser of
(a) the product of (i) $7,333.33, and (ii) the number of Property Locations
subject to this Lease, less any amounts expended by Tenant during the prior
month for which it would have been entitled to withdraw funds from the FF&E
Reserve, or (ii) such lesser amount as is necessary to cause the balance therein
to equal the product of (x) $333,333.33, and (y) the number of Property
Locations subject to this Lease. Provided that no Event of Default is then
existing, Landlord shall reimburse Tenant from amounts available in the FF&E
Reserve for any for any and all expenses incurred by Tenant for acquisitions,
repairs to or replacements of furniture, fixtures and equipment, including
fitness and similar equipment used by Tenant in the operation of its business in
the Property; provided that Landlord shall not be required to reimburse Tenant
more than one time during any calendar month. Upon Landlord’s request, Tenant
shall provide Landlord with reasonable substantiation for any expenses
reimbursed from the FF&E Reserve. Landlord shall maintain the FF&E Reserve in a
separate interest bearing account in Landlord’s name. Tenant acknowledges that
Landlord will collaterally assign the FF&E Reserve to the First Mortgagee as
additional security for the First Mortgage. Provided that no Event of Default is
then existing, Landlord shall return any funds remaining in the FF&E Reserve
upon the expiration or termination of this Lease.

9



--------------------------------------------------------------------------------



 



     8.6 Compliance with First Mortgage. No Alteration shall be made unless
Tenant complies in all respects with the terms of any First Mortgage.
     8.7 Other Requirements. No Alteration shall be made except in compliance
with, and Tenant hereby covenants that it will comply with, each of the
following provisions:
     8.7.1 All Alteration shall be made with reasonable diligence and dispatch
(subject to Unavoidable Delays) in a first class manner and with first class
materials and workmanship.
     8.7.2 Before any Alteration has begun, Tenant shall procure, at its
expense, all necessary licenses, permits, approvals and authorizations from all
Governmental Authorities for such Alteration and shall, on demand, deliver
photocopies thereof to Landlord. Upon Tenant’s request, Landlord shall join in
the application for such licenses, permits, approvals and authorizations
whenever such action is necessary, and Tenant covenants that Landlord will not
suffer, sustain or incur any cost, expense or liability by reason thereof.
     8.7.3 All Alteration shall be made and completed in accordance with all
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of governmental authorities (including Environmental
Laws) affecting either Borrower or any of the Property Locations or any portion
of or the construction, ownership, use, alteration or operation of, or any
portion of any Property (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto and
insurance requirements under this Lease.
     8.7.4 No Alteration shall create any encroachment upon any street,
easement, setback line or open yard requirement or upon any adjacent premises.
     8.7.5 To the extent that any Alteration materially alters the footprint of
any of the Improvements, Tenant shall, on written demand, promptly deliver to
Landlord and the First Mortgagee a copy of a final survey of the Property,
certified to Landlord and the First Mortgagee, showing the completed Alteration.
     8.7.6 No Alteration shall be made which would in the opinion of the
Landlord render title to the Property or any part thereof unmarketable.
     8.7.7 No Alteration shall be performed which would tie in or connect any
building or structure on the Property with any other building or structure
located outside the boundary lines of the Property without the prior written
consent of Landlord.

10



--------------------------------------------------------------------------------



 



     8.7.8 All Alteration shall be performed in compliance with any and all
restrictive or protective covenants affecting the Property.
     8.7.9 All expenses of Landlord in respect of the First Mortgage incurred by
reason of the Alteration in question shall be reimbursed by Tenant upon demand.
     8.8 No Request or Consent by Landlord. Nothing contained in this Lease
shall constitute any consent or request by Landlord, express or implied, for the
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof, nor as giving Tenant
any right, power or authority to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against Landlord in respect
thereof.
     8.9 Notice of Non-Responsibility. Before any Alteration has begun, Landlord
shall have the right to post and maintain on the Property and to record in the
County Recorder’s office in the County in which the Property is located any
notices of non-responsibility provided for under applicable law.
Article 9. DAMAGE TO OR DESTRUCTION OF THE IMPROVEMENTS
     9.1 In case of any damage to or destruction of the Property or any part
thereof, Tenant shall give prompt notice thereof to Landlord, and, unless this
Lease is amended pursuant to Section 9.4, Tenant shall with reasonable diligence
(subject to Unavoidable Delays), commence and complete Restoration, all in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld. The replacement building(s)
to be constructed shall have an area which is not less than the area of the
Improvements being replaced, and shall be of a quality not less than the quality
of the Improvements, as the same existed immediately prior to such damage or
destruction.
     9.2 Insurance proceeds received by Landlord in accordance with
Section 6.2.5 on account of any damage to or destruction of the Property or any
part thereof (less the costs, fees and expenses incurred by Tenant in the
collection thereof, which shall be paid out of such proceeds) shall be paid to
Tenant as Restoration progresses, to pay for the cost of Restoration, upon
written request of Tenant accompanied by evidence satisfactory to Landlord that
an amount equal to the amount requested is then due and payable or has been paid
and is properly a part of such cost and that the net insurance proceeds not yet
advanced will be sufficient for the completion of the Restoration. Upon receipt
by Landlord of evidence satisfactory to them that Restoration has been completed
and the cost thereof paid in full, and that there are no mechanic’s or similar
liens for labor or materials supplied in connection therewith, the balance, if
any, of such insurance proceeds (and any amount so made available by Landlord)
shall be paid to Landlord, without reduction in the Basic Rent. Upon the
expiration or sooner termination of this Lease, any insurance proceeds not
theretofore applied to the cost of Restoration shall be paid to Landlord.

11



--------------------------------------------------------------------------------



 



     9.3 Except as provided in Section 9.4, no destruction of or damage to the
Property, or any part thereof, whether such damage or destruction be partial or
total or otherwise, shall entitle or permit Tenant to surrender or terminate
this Lease or shall relieve Tenant from its liability to pay in full the Basic
Rent and other sums and charges payable by Tenant hereunder, or from any of its
other obligations under this Lease, and Tenant hereby waives any rights now or
hereafter conferred upon it by statute or otherwise to surrender this Lease or
quit or surrender the Property or any part thereof, or to receive any
suspension, diminution, abatement or reduction of the Basic Rent or other sums
and charges payable by Tenant hereunder on account of any such destruction or
damage. Notwithstanding the foregoing, Basic Rent shall abate to the extent of
business interruption or rent loss proceeds actually received by Landlord on
account of the Casualty.
     9.4 In case of any damage to or destruction of any Property Location which
occurs during the last two (2) years of the Term in respect of which the cost of
Restoration is reasonably estimated to exceed forty percent (40%) of the
replacement cost of any Property Location and/or for which substantial
completion of Restoration cannot occur until more than six (6) months following
such damage or destruction, as such cost of Restoration and/or date of
substantial completion is estimated in good faith by a reputable general
contractor promptly selected by Tenant and approved by Landlord, which approval
may not be unreasonably withheld or delayed, Tenant may cause this Lease to be
amended to remove such Property Location from the terms of this Lease by giving
written notice thereof to Landlord within forty-five (45) days after the date of
such damage or destruction. Such amendment shall be effective on the date such
notice is given. In case of any such amendment, Basic Rent shall be
proportionately reduced based upon the number of Property Locations prior to
such amendment and Tenant shall not have any obligation to repair or restore the
Property Location, provided however Landlord shall receive insurance proceeds
attributable to the Improvements at such Property Location, including any
Alterations.
Article 10. CONDEMNATION
     10.1 In the event of a Taking of the whole or substantially all of any
Property Location, this Lease shall be amended on the date of such Taking to
release the Property Location from this Lease, and the Basic Rent and all other
sums and charges required to be paid by Tenant hereunder with respect to such
Property Location shall be apportioned and paid to the date of such Taking. In
the event of any such Taking and notwithstanding the amendment of this Lease,
Landlord and Tenant shall together make one claim for an award for their
combined interests in the Property Location and, subject to the requirements of
the First Mortgage, the net award received (after deduction of reasonable fees
and expenses of collection, including, but not limited to, reasonable attorneys’
and experts’ fees) shall be paid as follows and in the following order:
     10.1.1 Tenant shall be entitled to the portion of the award made for the
value of its leasehold estate computed as though this Lease had not been
amended, for Tenant’s Property, and for moving expenses; and
     10.1.2 Landlord shall receive the balance of the award.

12



--------------------------------------------------------------------------------



 



     10.2 In the event of a Taking of less than substantially all of a Property
Location, this Lease shall continue in full force and effect with respect to
such Property Location, and Tenant shall give prompt notice thereof to Landlord
and Tenant shall proceed with reasonable diligence (subject to Unavoidable
Delays) to commence and complete Restoration, except to the extent made
impossible by any reduction in area caused by such Taking. All awards payable as
a result of any Taking shall be distributed as follows and in the following
order, provided that there shall first be deducted therefrom all reasonable fees
and expenses of collection, including, but not limited to, reasonable attorneys’
and experts’ fees:
     10.2.1 Landlord shall distribute the proceeds of such award to Tenant for
the purpose of Restoration in the manner provided in Section 9.2, and subject to
the terms and conditions of such Section; and
     10.2.2 The balance of the award, if any, shall be paid to Landlord.
The Annual Rent shall be reduced by a fair and equitable amount taking into
account the proportion by which the fair rental value of a Property Location has
been reduced by the Taking (if at all).
     10.3 As used herein, a Taking of “substantially all of a Property Location”
shall mean a Taking of such portion of the Property Location as renders it
uneconomical or infeasible to operate the Property Location for the purpose for
which the Property Location was operated prior to such Taking. Any dispute
between the parties as to whether any particular Taking constitutes a Taking of
all or substantially all, or a Taking of less than substantially all, of a
Property Location shall be determined by arbitration in accordance with the
rules of the American Arbitration Association as then in effect and any
determination therein shall be final and binding on Landlord and Tenant.
Article 11. DISCHARGE OF LIENS
     Neither Landlord nor Tenant shall create, liens or notices of claims of
liens of mechanics and materialmen for work or materials contracted to be
supplied to the Property by Landlord or Tenant, respectively, subject to contest
by Tenant in accordance with Article 23.
Article 12. USE OF PROPERTY
     12.1 The Property is to be used and occupied by Tenant solely for the
operation of a health club facility and related and ancillary purposes or such
other purposes as may be approved by Landlord and First Mortgagee, if any, which
approval shall not be unreasonably withheld or delayed.
     12.2 Tenant shall not suffer any act to be done or any condition to exist
on the Property or any part thereof which may, in law, constitute a nuisance,
public or private.
     12.3 Tenant shall not permit any Environmental Activity on, about or under
the Property other than the use, storage and disposal of the minimum quantities
of Hazardous Materials in the ordinary course of business at the Property and in
compliance with all Environmental Laws. Tenant shall promptly, properly and
completely remediate the effect of

13



--------------------------------------------------------------------------------



 



any Environmental Activity in violation of this Section 12.3. Tenant will notify
Landlord immediately upon Tenant becoming aware of (i) any actual, suspected or
threatened violation of Environmental Laws with respect to the Property or with
respect to any property in the vicinity of the Property, and (ii) any
Environmental Activity with respect to the Property or with respect to any
property in the vicinity of the Property. Tenant promptly will deliver to
Landlord copies of all documents delivered to or received by Tenant regarding
the matters set forth in this subsection, including notices of any legal
proceedings or investigations concerning any Environmental Activity or
concerning Landlord’s or Tenant’s status as potentially responsible party (as
defined in the Environmental Laws). Tenant’s notification to Landlord in
accordance with the provisions of this Section will not be deemed to excuse any
default under this Lease resulting from the Environmental Activity or the
violation of Environmental Laws that is the subject of the notice.
Notwithstanding anything in this Section 12.3 to the contrary, Tenant shall not
have any liability for any environmental condition predating this Lease.
Article 13. ENTRY ON PROPERTY BY LANDLORD
     Upon reasonable prior written notice (except in the case of an emergency),
Tenant shall permit Landlord and its contractors, consultants, representatives
and designees to enter the Property at all reasonable times for the purpose of
(a) inspecting and testing the same, (b) exercising its rights pursuant and
subject to Article 21, and (c) showing the same to prospective purchasers,
mortgagees and tenants (during the last six (6) months of the Term only with
respect to prospective tenants).
Article 14. WAIVER AND INDEMNIFICATION
     14.1 Notwithstanding anything to the contrary in this Lease, Landlord and
Tenant hereby release one another and their respective partners, officers and
employees from any and all liability (to the other or anyone claiming through or
under them by way of subrogation or otherwise) for any loss or damage coverable
by the insurance described in Subsections 6.1.1, even if such loss or damage
shall have been caused by the fault or negligence of the other party, or anyone
for whom such party may be responsible.
     14.2 Landlord shall not be responsible or liable to Tenant for any loss or
damage to Tenant’s Property arising from (a) the acts or omissions of persons
other than Landlord occupying premises adjacent to the Property, or transacting
any business in the area of the Property, or (b) burst, stopped or leaking
water, gas or sewer pipes or any failure of, or defect in, any electric line,
circuit or facility, or (c) any condition of the Property.
     14.3 Each party hereto shall defend, indemnify and hold the other harmless
from and against all liabilities, obligations, claims, demands, costs, charges,
judgments and expenses, including, but not limited to, reasonable attorneys’
fees, which may be imposed upon or incurred or paid by or asserted against such
other party to the extent arising by reason of or in connection with any
negligent or tortuous act on the part of such party or any of its agents,
contractors, servants, employees, licensees or invitees and accruing or
occurring during the Term of this Lease.

14



--------------------------------------------------------------------------------



 



     14.4 Without limitation to Tenant’s obligations under Section 14.3, Tenant
shall defend with counsel approved by Landlord (which approval will not be
unreasonably withheld), indemnify and save Landlord harmless from and against
all liabilities, obligations, damages, fines, penalties, claims, demands, costs,
charges, judgments and expenses, including, but not limited to, reasonable
architects’ and attorneys’ fees, which may be imposed upon or incurred or paid
by or asserted against Landlord, the Property or any interest therein by reason
of or in connection with any of the following accruing or occurring during the
Term of this Lease:
     14.4.1 Any Alterations and anything done in, on or about the Property or
any part thereof in connection therewith;
     14.4.2 The use, non-use, possession, occupation, condition, operation,
maintenance or management of the Property;
     14.4.3 Any negligent or tortious act on the part of Tenant or any of its
agents, contractors, servants, employees, licensees or invitees;
     14.4.4 Any accident, injury, death or damage to any person or property
occurring in or on the Property during the Term; and
     14.4.5 Any Environmental Activity occurring during the Term on, about, to
or from the Property or any part thereof.
Nothing contained in this Section 14.4 shall be deemed to require Tenant to
indemnify Landlord with respect to any tortious act or omission of Landlord or
its officers, employees, agents or contractors, or to any extent prohibited by
law.
     14.5 The provisions of this Article 14 shall survive the expiration or
sooner termination of this Lease and the purchase of the Property pursuant to
the First Offer Right.
Article 15. ASSIGNMENT
     15.1 Tenant’s interest in this Lease or the Property, or any part thereof,
may not be assigned, sublet or otherwise transferred without Landlord’s prior
written consent, which consent shall not be unreasonably withheld.
Notwithstanding anything contained herein to the contrary, Tenant may, without
the necessity of the consent of Landlord, at any time assign or otherwise
transfer this Lease or any portion thereof to any parent, subsidiary or
affiliate corporation or entity of Tenant; any corporation resulting from the
consolidation or merger of Tenant into or with any other entity; or any person,
firm, entity or corporation acquiring a majority of Tenant’s issued and
outstanding capital stock or all or substantially all of Tenant’s assets or of
the business conducted at the Premises. As used herein, the expression
“affiliate corporation or entity” means a person or business entity, corporate
or otherwise, that directly or indirectly through one or more intermediaries,
controls or is controlled by or is under control with Tenant. The word “control”
means the right and power, direct or indirect, to direct or cause the direction
of the management and policies of a business entity, corporation or otherwise.

15



--------------------------------------------------------------------------------



 



     15.2 No consent by Landlord pursuant to this Article 15 shall waive the
requirement to obtain consent in any subsequent instance. If Tenant assigns all
its rights and interest under this Lease, the assignee under such assignment
shall expressly assume all the obligations of Tenant hereunder which may arise
on or after the date of such assignment, by a written instrument delivered to
Landlord at the time of such assignment. No assignment or sublease shall affect
or reduce any of the obligations of Tenant hereunder, and all such obligations
shall continue in full force and effect as obligations of a principal and not as
obligations of a guarantor, as if no assignment or sublease had been made. No
assignment or sublease shall impose any additional obligations on Landlord under
this Lease.
     15.3 Notwithstanding anything to the contrary contained in this Lease,
Tenant shall have the right in its discretion to enter into, amend, terminate or
modify from time to time subleases or licenses with respect to thirty-five
percent (35%) of the total usable square footage of each of the Property
Locations on terms acceptable to Tenant in its sole discretion. Each such
sublease or license shall be subject and subordinate to the provisions of this
Lease. As security for performance of its obligations under this Lease, Tenant
hereby grants, conveys and assigns to Landlord all right, title and interest of
Tenant in and to all subleases and licenses now in existence or hereafter
entered into for any or all of the Property, any and all extensions,
modifications and renewals thereof and all rents, issues and profits therefrom.
Landlord hereby grants to Tenant a license to collect and enjoy all rents and
other sums of money payable under any sublease of any of the Property, provided,
however, that Landlord shall have the absolute right at any time while an
uncured Event of Default exists upon notice to Tenant and any subtenants to
revoke said license and to collect such rents and sums of money and to retain
the same.
     15.4 Tenant is hereby given the right by Landlord to mortgage its leasehold
estate created under this Lease, under one or more leasehold mortgage(s) upon
the conditions that (a) all rights acquired under such leasehold mortgage(s)
shall be subject and subordinate to each and all of the covenants, conditions
and restrictions set forth in this Lease and to all rights and interests of the
Landlord in and to the Property and this Lease, none of which covenants,
conditions, restrictions, rights or interests is or shall be waived by Landlord
by reason of the right given to Tenant in this Section 15.4 to mortgage Tenant’s
leasehold estate created under this Lease, and (b) such leasehold mortgagees
execute and deliver to Landlord and any Lender a subordination, non-disturbance
and attornment agreement, and any other documents, instruments or agreements
reasonably requested by Landlord to evidence such subordination and such other
matters as Landlord may reasonably request in connection therewith. Tenant’s
rights under this Section 15.4 are subject to the terms and conditions of the
First Mortgage.
     15.5 Landlord agrees to accept timely performance by a leasehold mortgagee
of Tenant’s obligations under this Lease. In the event of any act or omission by
Tenant which would give Landlord the right to damages from Tenant or the right
to terminate this Lease pursuant to Article 17, Landlord will not sue for such
damages nor exercise any such right to terminate until (i) it shall have given
written notice of the act or omission to Tenant and to the leasehold mortgagee,
if the name and address of such leasehold mortgagee has been furnished to
Landlord, and (ii) leasehold mortgagee shall have the right to cure any default
by Tenant for the same period after receiving notice of such default from
Landlord as Tenant has, plus thirty (30)

16



--------------------------------------------------------------------------------



 



additional days. In order to exercise this right to cure any default by Tenant,
the leasehold mortgagee, its agents or employees, will be entitled to enter upon
the Property and take whatever action may be necessary to remedy the act or
omission. Landlord shall accept a cure performed within such period by any
leasehold mortgagee as though the cure had been done or performed within a
timely fashion by Tenant.
Article 16. ESTOPPEL CERTIFICATES
     Each party hereto agrees from time to time, upon not less than ten
(10) days’ prior notice from the other, to execute, acknowledge and deliver,
without charge, to the other or its designee, a statement in writing, certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, identifying the same by the date thereof and specifying the
nature thereof), the dates to which the Basic Rent and other sums and charges
payable hereunder have been paid, the amount of the Basic Rent, that to its
actual knowledge there are no claims against the other hereunder (or if there
are any such claims, specifying the same), that to its actual knowledge the
other party is not in default and there exists no circumstance which with the
giving of notice or lapse of time, or both, would constitute a default (or if
such party is aware of any such default or circumstance specifying the same),
and such other matters as Landlord, Tenant or the First Mortgagee shall
reasonably request.
Article 17. EVENTS OF DEFAULT; TERMINATION
     17.1 If any one or more of the following events (“Events of Default”) shall
happen, then and in any such event, Landlord may give notice to Tenant
specifying such Event or Events of Default and stating that this Lease and the
Term shall expire and terminate on the date specified in such notice, and on
such date, unless such specified Event or Events of Default shall have been
cured, this Lease shall terminate and Tenant shall remain liable as hereinafter
provided:
     17.1.1 Tenant defaults in the payment of any Basic Rent payable under this
Lease and Tenant does not cure such default within ten (10) days after written
notice thereof by Landlord to Tenant; or
     17.1.2 Tenant shall fail duly to observe or perform any of the other terms,
conditions, covenants or agreements required to be observed or performed by it
under this Lease and such failure shall continue for a period of thirty
(30) calendar days following written notice of such failure by Landlord to
Tenant, or, in the case of a default which cannot with due diligence be cured
within such period of thirty (30) days, the Tenant fails to proceed with due
diligence within such period of thirty (30) days to commence to cure the same
and thereafter to prosecute the curing of such default with due diligence, or
fails to complete such cure within one hundred eighty (180) days after such
notice from Landlord.
     17.2 If this Lease shall have been terminated pursuant to Section 17.1,
Landlord may enter upon and repossess the Property (said repossession being
hereinafter referred to as “Repossession”) by summary proceedings or ejectment,
and may remove Tenant and all other persons therefrom.

17



--------------------------------------------------------------------------------



 



     17.3 From time to time after the Repossession of the Property, Landlord may
relet the Property for the account of Tenant (unless Landlord has elected to
collect liquidated damages pursuant to Section 17.5 below) in the name of
Landlord or otherwise, for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the Term) and
on such terms and for such uses as Landlord may in its reasonable business
judgment determine, and may collect and receive the rent therefor. Landlord
shall not be responsible or liable for any failure to collect any rent due upon
any such reletting. Landlord shall act reasonably to mitigate damages.
     17.4 No termination of this Lease pursuant to Section 17.1 and no
Repossession of the Property pursuant to Section 17.2 or otherwise shall relieve
Tenant of its obligation to pay Basic Rent or any of its other obligations under
this Lease, all of which shall survive any such termination or Repossession.
     17.5 In the event of any such termination or Repossession, whether or not
the property shall have been relet, Tenant shall pay to Landlord the Basic Rent
and other sums and charges to be paid by Tenant up to the time of such
termination or Repossession, and thereafter Tenant, until the end of what would
have been the Term in the absence of such termination or Repossession, shall pay
to Landlord, as and for liquidated and agreed current damages for Tenant’s
default, the equivalent of the amount of the Basic Rent and such other sums and
charges which would be payable under this Lease by Tenant if this Lease were
still in effect, less the net proceeds if any, of any reletting effected
pursuant to the provisions of Section 17.3, after deducting all of Landlord’s
expenses in connection with such reletting, including, without limitation, all
repossession costs, brokerage and management commissions, operating expenses
legal expenses, attorneys’ fees, and reasonable, market expenses of preparation
for such reletting. Tenant shall pay such current damages to Landlord monthly on
the days on which the Basic Rent would have been payable under this Lease if
this Lease were still in effect, and Landlord shall be entitled to recover the
same from Tenant on each such day. At any time after such termination or
Repossession, whether or not Landlord shall have collected any current damages
as aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant
shall pay to Landlord on demand, as and for liquidated and agreed final damages
for Tenant’s default, an amount equal to the then present value of the excess of
the Basic Rent reserved under this Lease from the day of such termination or
Repossession for what would be the then unexpired Term if the same had remained
in effect, over the then Fair Rental Value for the same period, discounted at a
rate equal to one percent (1.0%) plus the discount rate at the time of
liquidation of the Federal Reserve Bank for the district in which the Property
is located.
     17.6 No failure by Landlord to insist upon the strict performance of any
term hereof or to exercise any right or remedy consequent upon a breach thereof,
and no acceptance of full or partial rent during the continuance of any such
breach, shall constitute a waiver of any such breach or of any such term.

18



--------------------------------------------------------------------------------



 



     17.7 Tenant may exercise and continue to exercise all of its rights under
this Lease upon the occurrence and during the continuance of any default or
Event of Default under this Lease up to the point of termination of this Lease
and actual Repossession, as defined in Section 17.2, including, but not limited
to, the First Offer Right.
Article 18. SURRENDER OF THE PROPERTY
     18.1 In the event Tenant does not exercise and fulfill the requirements of
the First Offer Right, upon the expiration or sooner termination of this Lease,
Tenant shall quit and surrender the Property, in the condition required to be
maintained in accordance with this Lease, to Landlord without any payment
therefor by Landlord without delay, free and clear of all lettings and
occupancies. Upon such expiration or termination of this Lease, any Tenant’s
Property owned by Tenant which shall remain on the Property after the expiration
or termination of this Lease may, at the option of Landlord, be deemed to have
been abandoned, and may either be retained by Landlord as its property or be
disposed at Tenant’s expense or without accountability, as Landlord may see fit,
provided that if Landlord shall store or warehouse any such property for any
period of time Tenant shall reimburse Landlord for all expenses incurred in
connection therewith, which obligation shall survive any such expiration or
termination of this Lease.
     18.2 In connection with the surrender of the Property pursuant to
Section 18.1, Tenant shall be entitled to remove on or before the expiration or
sooner termination of this Lease, its Tenant’s Property and shall leave in place
all Alterations.
     18.3 The provisions of this Article 18 shall survive the expiration or
sooner termination of this Lease.
Article 19. NO MERGER OF TITLE
     There shall be no merger of Tenant’s interest in this Lease nor of the
leasehold estate created by this Lease with the fee estate in the Property or
any part thereof by reason of the fact that the same person may acquire or own
or hold, directly or indirectly, (a) Tenant’s interest in this Lease or the
leasehold estate created by this Lease or any interest therein and (b) the fee
estate in the Property or any part thereof or any interest therein, and no such
merger shall occur unless and until all persons, if any, then having an interest
in, which interest shall have been voluntarily created by the holders of, the
ownership interests described in (a) and (b) above, shall join in a written
instrument effecting such merger and shall duly record the same.
Article 20. QUIET ENJOYMENT
     Landlord covenants that Tenant, upon paying the Basic Rent and all other
sums and charges herein provided for and observing and keeping all covenants,
agreements and conditions of this Lease on its part to be observed and kept,
shall quietly have and enjoy the Property during the Term without disturbance by
anyone claiming by, through or under Landlord subject, however, to the
exceptions, reservations, and conditions of this Lease.

19



--------------------------------------------------------------------------------



 



Article 21. PERFORMANCE FOR TENANT
     21.1 If Tenant shall at any time fail to make any payment or perform any
act on its part to be made or performed hereunder, then Landlord, after thirty
(30) days’ (or such longer period as may be reasonably necessary to cure the
same) notice to Tenant, except when other notice is expressly provided for in
this Lease, and without waiving or releasing Tenant from any obligation of
Tenant contained in this Lease, may (but shall be under no obligation to) make
such payment or perform such act, and may enter upon the Property for any such
purpose, and take all such action thereon as may be necessary therefor.
Notwithstanding anything to the contrary contained in this Lease, in the event
Tenant fails to maintain insurance required pursuant to Article 6 of this Lease,
Landlord shall have the right to obtain such insurance on behalf of Tenant and
Tenant shall reimburse Landlord within five (5) days of receipt of notice of the
procurement of such insurance.
     21.2 All sums so paid by Landlord and all reasonable out of pocket costs
and expenses incurred by Landlord in connection with the performance of any such
act, together with interest thereon at a rate equal to the lesser of (a) ten
percent (10%) per annum and (b) the maximum rate permitted by law, from the
respective dates of Landlord’s making of each such payment or incurring of each
such cost and expense, and reasonable attorney fees incurred by Landlord in
connection therewith or in enforcing its rights hereunder, shall be paid by
Tenant to Landlord on demand as additional rent hereunder.
     21.3 The provisions of this Article 21 shall survive the expiration or
sooner termination of this Lease.
Article 22. NOTICES
     All notices, requests, demands, consents, approvals, and other
communications which may or are required to be served or given hereunder (for
the purposes of this Article collectively called “Notices”) shall be in writing
and shall be delivered personally, or sent by nationally recognized overnight
delivery service, or sent by registered or certified mail, return receipt
requested, postage prepaid, addressed to the party to receive such Notice at its
address first above set forth. Either party may, by Notice given as aforesaid,
change its address for all subsequent Notices, except that neither party may
require Notices to it to be sent to more than two addresses. Mailed Notices
shall be deemed given when mailed in the manner aforesaid, provided that in the
case of a notice of default to Tenant the same shall be deemed given only upon
actual receipt by Tenant. So long as a First Mortgagee exists, both parties
shall provide First Mortgagee with copies of any notices delivered to the other
with respect to requests for consent or approval or notices alleging default
under this Lease.
Article 23. CONTESTS
     23.1 After written notice to Landlord, Tenant may at its expense contest,
by appropriate proceedings conducted in good faith and with due diligence (all
such proceedings together with appeals therefrom being hereinafter referred to
as “Contests”) the amount, validity or application, in whole or in part, of any
Tax, mechanics’ lien, encumbrance, charge or any other adverse claim for which
Tenant is responsible under this Lease (hereinafter collectively “claims”)
provided that:

20



--------------------------------------------------------------------------------



 



     23.1.1 In the case of an unpaid claim, such Contest shall operate to
suspend the collection of the same from Landlord and Tenant therein; and
     23.1.2 Neither the Property nor any part thereof nor any interest therein
shall be, in the reasonable opinion of Landlord, in imminent danger of being
forfeited or lost.
     23.2 During the period Tenant carries forward any such Contest in good
faith, Tenant shall be relieved from its obligations herein contained to pay the
claims, or to clear the liens with respect to which such contest is conducted.
If and to the extent Tenant shall not prevail in any such Contest, Tenant shall
immediately pay and discharge the claim in question to such extent.
     23.3 All such Contests may be brought by Tenant in the name of Tenant or,
if reasonably necessary, in the name of Landlord or Tenant and Landlord, as may
be appropriate. Each party agrees to cooperate with the other in such Contests,
short of the payment of money with respect thereto, except where this Lease
otherwise requires payment. Each party will endorse such pleadings, checks and
other documents as will be appropriate to carry out the purposes of this
Section 23.3.
Article 24. NO WARRANTIES/“AS IS”
     LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE PROPERTY
“AS IS”, AND TENANT ACKNOWLEDGES THAT LANDLORD HAS NOT MADE AND WILL NOT MAKE,
NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE PROPERTY, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO ITS FITNESS FOR USE OR PURPOSE, DESIGN OR CONDITION FOR
ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, LATENT OR PATENT, OR AS TO VALUE, LOCATION, USE, CONDITION, QUALITY,
DESCRIPTION, OR DURABILITY OF OPERATION. THE PROVISIONS OF THIS SECTION 24 HAVE
BEEN NEGOTIATED, AND THE FOREGOING PROVISIONS ARE INTENDED TO BE A COMPLETE
PRECLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY OF THE PROPERTY, ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE
OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR OTHERWISE.
Article 25. INTENTIONALLY OMITTED
Article 26. SUBORDINATION AND NON-DISTURBANCE
     Tenant agrees that, upon the request of Landlord made in writing, Tenant
will subordinate this Lease to any First Mortgage and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided,
however, that the First Mortgagee shall enter into

21



--------------------------------------------------------------------------------



 



a binding agreement (the “Non-Disturbance Agreement”) with Tenant providing that
for so long as Tenant is not in default hereunder beyond any applicable notice
and cure period, Tenant shall not be disturbed in its possession of the Property
or its rights hereunder terminated or impaired by the First Mortgagee, purchaser
at foreclosure or other such party and that this Lease shall continue in full
force and effect following any foreclosure thereof or any deed given in lieu
thereof, except that this Lease may nonetheless be terminated pursuant to the
provisions of this Lease providing for such termination, including without
limitation pursuant to Article 17. In the event the First Mortgagee or other
purchaser at foreclosure sale succeeds to the interest of Landlord under this
Lease, Tenant will automatically become the tenant of and shall be deemed to
have attorned to such successor in interest as Landlord under this Lease without
change in the terms or provisions of this Lease, provided, however, that such
successor in interest shall not be bound by any amendment or modification of
this Lease made after Tenant enters into the Non-Disturbance Agreement without
the written consent of such First Mortgagee or such successor in interest. Upon
written request by such successor in interest, Tenant and such successor shall
execute and deliver an instrument or instruments whereby Tenant confirms the
attornment herein provided for and in which such successor shall acknowledge its
obligations and responsibilities to Tenant under the Lease and, with respect
thereto, shall recognize this Lease and the tenancy hereunder of Tenant.
Article 27. FIRST OFFER RIGHT
     27.1 Landlord shall not (a) sell, transfer, assign or otherwise dispose of
any partial interest in the Property or any part thereof to an unrelated third
party, or (b) sell, transfer, assign or otherwise dispose of its interest in the
Property to an unrelated third party until at least fifteen (15) days after it
has given Tenant written notice (the “Landlord’s Notice”) as herein provided of
its intention to dispose of the Property. The Landlord’s Notice shall describe
in reasonable detail Landlord’s determination of the fair market value of the
Property at which Landlord intends to sell the Property (including, if the
proposed consideration for such disposition is property other than cash, the
Fair Market Value of such property, in Landlord’s opinion, as of the date of the
notice), and the other terms of such proposed disposition. Tenant shall have and
is hereby granted the first right and option (“First Offer Right”) to purchase
the Property in the manner, at the price and on the terms provided in the
Landlord’s Notice. During the Term of this Lease and except as required by the
terms of the First Mortgage, Landlord shall not transfer, sell or convey all or
any portion of any Property Location independently from the other Property
Locations.
     27.2 The First Offer Right may be exercised by Tenant by giving notice to
Landlord at any time within ten (10) days after receipt of the Landlord’s
Notice.
     27.3 The purchase price for the Property pursuant to exercise of the First
Offer Right shall be the price stated in the Landlord’s Notice as the price at
which Landlord proposes to sell, transfer or assign the Property; provided that
(a) if all or any part of the proposed consideration for said sale, transfer or
assignment is property other than cash, such portion of the purchase price to be
paid by Tenant shall be based on the Fair Market Value of said property as of
the date of the Notice to be determined by appraisal in accordance with
Article 28 below, and (b) if the Property is being disposed of together with
other land or property, then Tenant may elect to have the consideration payable
by it for the Property equal the Fair Market Value of such interest as of the
date of the Landlord’s Notice to be determined by appraisal in accordance with
the procedure provided in Article 28 below.

22



--------------------------------------------------------------------------------



 



     27.4 Contemporaneously with giving the Landlord’s Notice, Landlord shall
provide a title insurance commitment for the Property with a then-current
effective date. If such commitment reflects any matter materially and adversely
affecting title to the Property in addition to the Permitted Exceptions (other
than this Lease, a First Mortgage, and any encumbrances created on or after the
date hereof by Tenant or those claiming by, through or under Tenant or with
Tenant’s consent), then Tenant may give Landlord written notice of such matter.
If Tenant gives Landlord such notice, Landlord use reasonable efforts to cause
such matter to be removed and corrected of record within said ten (10) days of
receipt of Tenant’s notice. If Landlord fails to do so within said thirty
(30) days, Tenant may at its option (a) attempt to cause such encumbrances to be
removed, (b) proceed to close, or (c) terminate the agreement formed by exercise
of the First Offer Right by giving written notice thereof to Landlord, without
such termination releasing Landlord from liability for damages hereunder. If
Tenant elects alternative (a) above, closing shall be postponed until the
encumbrances in question are removed and, if Tenant is unable within a further
period of ten (10) days to cause such encumbrances to be removed, Tenant may
then elect either alternative (b) or (c) above. All costs and expenses incurred
by Tenant in causing or attempting to cause such encumbrances to be removed,
including reasonable attorneys fees, shall be payable by Landlord.
     27.5 Subject to postponement pursuant to Section 27.4, Landlord shall
convey the Property to Tenant on the first business day occurring thirty
(30) days after the date Tenant exercises the First Offer Right at Landlord’s
main offices. The deed shall be in the usual, proper limited warranty form for
recording and registration, subject only to Permitted Exceptions and the other
matters permitted pursuant to Section 27.4, and shall be accompanied by all
documents necessary to allow the deed to be recorded. Landlord shall pay any
state deed tax or revenue stamps or other transfer tax. Landlord shall pay any
prepayment penalty or provision payable under the First Mortgage if the First
Mortgage is satisfied in connection with the closing. Tenant shall pay any
assumption fee payable under the First Mortgage in connection with such closing
if Tenant assumes the First Mortgage. The purchase price (less the unpaid
principal balance of the First Mortgage if assumed (subject to the terms
thereof) by Tenant at the closing) shall be payable by wire transfer or other
readily available funds. This Lease and all of the terms and provisions hereof
shall remain in full force and effect until the purchase has closed, except as
otherwise provided herein. Notwithstanding anything to the contrary in this
Article 27, to the extent Tenant (subject to the terms of the First Mortgage)
does not assume the First Mortgage, Landlord shall discharge the First Mortgage
and all documents and agreements associated therewith at the closing.
     27.6 If Tenant fails to exercise the First Offer Right within the ten
(10) day period provided in Section 27.2, Landlord shall be free to sell the
Property free from the First Offer Right but subject to this Lease on the same
price and terms provided in the Landlord’s Notice for a period of one hundred
eighty (180) days following the expiration of such ten (10) day period. If
Landlord does not close upon the transfer of the Property within such one
hundred eighty (180) day period on substantially the same terms as those
provided in the Landlord’s Notice, then the First Offer Right shall revive and
Landlord shall be obligated to re-offer the Property to

23



--------------------------------------------------------------------------------



 



Tenant in accordance with Section 27.1 prior to any sale, transfer or
disposition of the same. As used in this Section 27.6, “substantially the same”
terms shall mean that the purchase price pursuant to which Landlord proposes to
sell the Property is not less than ninety-five percent (95%) of that provided in
the Landlord’s Notice, adjusted for any difference in treatment of closing
costs, and the terms are otherwise the same terms as provided in the Landlord’s
Notice, provided that the provision of representations, warranties or other
comfort to a third party purchaser, to the extent they relate to matters which
such third party purchaser, not like Tenant having been in possession of and
having knowledge of the Property, may require, shall not cause such transaction
not to be on the same terms. Tenant shall, within five (5) days after Landlord’s
request therefore, deliver an instrument in form reasonably satisfactory to
Landlord confirming the provisions of this Section 27.6, but no such instrument
shall be necessary to make the provisions hereof effective.
     27.7 If Tenant does not timely exercise its First Offer Right and the
Property is transferred to a third party, Tenant will attorn to such third party
as Landlord so long as such third party and Landlord notify Tenant in writing of
such transfer.
     27.8 Notwithstanding anything to the contrary contained herein, the
provisions of this Article 27 shall not apply to or prohibit the following:
     27.8.1 The giving or granting of the First Mortgage;
     27.8.2 Any sale of the Property pursuant to a private power of sale under
or judicial foreclosure of the First Mortgage;
     27.8.3 Any transfer of Landlord’s interest in the Property to First
Mortgagee in lieu of foreclosure of the First Mortgage; or
     27.8.4 Any Taking.
     27.9 If any payment of Basic Rent or any other sums payable by Tenant under
this Lease remain outstanding on the closing date of a sale to Tenant, then
Landlord may add to the purchase price for the Property the amount of such
additional obligations. Any prepaid obligations paid to Landlord shall be
prorated as of the closing date, and the prorated unapplied balance shall be
deducted from the purchase price due to Landlord.
     27.10 The First Offer Right herein granted to Tenant is a continuing right
of first offer and shall apply as often as any then holder of any part of the
Landlord’s interest hereunder (including, but not limited to, any such holder
who or which shall have acquired its interest in a disposition to which the
First Offer Right applied but was not exercised) shall make or propose to make a
sale, transfer, conveyance or other disposition of all or any part of the
Property or any interest therein during the Term of this Lease.
     27.11 The provisions of this Article 27 shall apply to any sale, transfer,
assignment or other disposition of any membership or other interest in Landlord
which result in a change of control (as defined in Section 15.1) of Landlord in
the same manner as to a transfer of title to the Property.

24



--------------------------------------------------------------------------------



 



Article 28. APPRAISAL
     28.1 Whenever Fair Market Value or Fair Rental Value is to be determined by
appraisal in accordance with this Lease, the parties shall proceed as follows:
     28.1.1 Landlord and Tenant shall make good faith efforts to reach agreement
as to the Fair Market Value or Fair Rental Value, as the case may be, within the
thirty (30) days following the date of the event which gave rise to the need for
such determination. Authorized representatives of Landlord and Tenant shall meet
at least once during that period. If they reach agreement as to the Fair Market
Value or Fair Rental Value, as the case may be, they shall put the same in
writing and it shall then be binding on both parties for the purposes for which
determined.
     28.1.2 If Landlord and Tenant do not reach agreement as to the Fair Rental
Value or Fair Market Value, as the case may be, within the time permitted in
Section 28.1.1 above, each party will choose a person with at least ten
(10) years experience as a real estate appraiser appraising similar properties
who shall be a member in good standing of the American Institute of Real Estate
Appraisers (or successor organization or, if no such organization exists, then
persons of similar professional qualifications) and given notice of the name and
address of such person to the other within thirty (30) days after the period for
reaching agreement in subparagraph (a) has expired. Those two persons shall
within fifteen (15) days select a third appraiser who has the minimum
qualifications set forth above for the first two appraisers. If either party
does not designate an appraiser within the prescribed thirty (30) day period, or
if the two appraisers do not select a third appraiser within the prescribed
fifteen (15) day period, the second or third appraiser, or both, as the case may
be, shall be appointed by the president of the chapter of the American Institute
of Real Estate Appraiser in a county where one of the Property Locations is
located (or successor organization, or, if no such organization exists, any
judge of a court of general jurisdiction in such county). The three persons (the
“Experts”) shall, after initially consulting each other, make a determination of
the Fair Rental Value or Fair Market Value, as the case may be, as expeditiously
as possible thereafter and in any event within thirty (30) days after the
selection of the third Expert. The determination of the experts shall be made as
follows:
28.1.2.1 Each Expert will independently determine the Fair Rental Value or Fair
Market Value, as the case may be, and then all will meet and simultaneously
disclose to the others their respective determinations.
28.1.2.2 If neither the highest nor the lowest determination differs from the
middle determination by more than ten percent (10%) of such middle
determination, then the Fair Rental Value or Fair Market Value, as the case may
be, shall be the average of all three determinations.

25



--------------------------------------------------------------------------------



 



28.1.2.3 The Experts shall promptly notify Landlord and Tenant of each of their
separate determinations and the resulting Fair Rental Value or Fair Market
Value, as the case may be. Judgment upon any appraisal decision rendered in
accordance with the procedure may be entered by any Court having jurisdiction
thereof. The determination of the Fair Rental Value pursuant to this procedure
shall be final, binding and conclusive upon Landlord and Tenant.
Article 29. TENANT’S PROPERTY
     29.1 The following property (collectively, “Tenant’s Property”), whether or
not located in or on the Property or Improvements, does not constitute a portion
of the Property and shall at all times during and after the Term be the property
of Tenant:
     29.1.1 All items of personal property, equipment and fixtures in the
Property, and whether or however attached to the Building, at any time that are
necessary, incidental or convenient to the business from time to time conducted
at the Property, including, without limitation, exercise equipment, kitchen
equipment and furnishings, work stations, portable or movable partitions,
receptionist desks, millwork, credenzas, computer installations (including
computers, computer hardware, raised flooring, freestanding supplemental air
conditioning or cooling systems therefor), communications systems and equipment,
financial services equipment (such as ATM’s), safes, safe doors, bulletin
boards, book shelves and file cabinets, but excluding central HVAC and other
building systems (other than telecommunications equipment, which shall be deemed
the personal property of Tenant), walls (other than demountable walls or
partitions), doors, trim, floor and wall coverings, ceiling lights and tile,
window shades and the like;
     29.1.2 All furniture, inventory, machinery, racking, shelving, and other
personal property;
     29.1.3 Any personal property, equipment or fixtures which is either not
owned by Landlord or Tenant or is on consignment to Tenant, including any
personal property owned by Tenant’s, subtenant’s, employees or invitees;
     29.1.4 All signs and other forms of business identification; and
     29.1.5 Any other items of personal property whatsoever;
     29.2 Tenant shall have the right in its sole and absolute discretion from
time to time to install, alter, remove and/or replace such of Tenant’s Property
as it shall deem to be useful or desirable in connection with its business in
the Property. Tenant further shall have the right to enter into such agreements
and assignments with respect to the Tenant’s Property as Tenant in its sole
discretion shall deem advisable, including financing and similar arrangements.
     29.3 Landlord shall execute such landlord consents and other agreements as
shall be reasonably requested by Tenant in connection with any such agreements
and arrangements. Landlord hereby waives each and every right which Landlord now
has or may hereafter have under Legal Requirements or by the terms of any
agreement now in effect or hereafter exercised by Landlord or Lender to levy or
distrain upon any of Tenant’s Property for rent or to claim or assert title to
any of Tenant’s Property.

26



--------------------------------------------------------------------------------



 



Article 30. MISCELLANEOUS
     30.1 In any case under this Lease which requires that a consent or approval
may not be unreasonably withheld, such consent or approval shall be acted on
promptly and without unreasonable delay.
     30.2 If any term of this Lease or any application thereof shall be invalid
or unenforceable, the remainder of this Lease and any other application of such
term shall not be affected thereby. This Lease may be amended, changed, waived,
discharged or terminated only by an instrument in writing signed by the then
owners of the Landlord and Tenant interests herein. This Lease shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto. The headings of this Lease are for purposes
of reference only and shall not limit or define the meaning hereof. This Lease
may be executed in any number of counterparts, each of which is an original, but
all of which shall constitute one instrument.
     30.3 The First Mortgage contemplates that Landlord may from time to time
substitute one or more Property Location (a “Substitution”) leased by Tenant
from an affiliate of Landlord or cause a Property Location to be released from
the lien of the First Mortgage (a “Property Release”). In the event that
Landlord accomplishes a Substitution, Landlord will cause the new Property
Location to be conveyed to Landlord and Landlord and Tenant will terminate any
lease for such new Property Location and will amend this Lease to add the new
Property Location to this Lease. In the event that Landlord accomplishes a
Property Release, Landlord and Tenant will enter into a separate replacement
lease for the released Property Location on the same form (or such other form as
may be acceptable to Landlord and Tenant) and shall amend this Lease to release
such Property Location from the terms of this Lease (with an proportionate
reduction in the Basic Rent). Any Substitution or Property Release shall be
accomplished in accordance with all of the terms and conditions of the First
Mortgage.
     30.4 Within 60 days after the close of each Fiscal Year, Tenant shall
deliver to Landlord an annual report for the most recently completed Fiscal
Year, describing any Alterations, Remodeling and leasing commissions, if any.
Additionally, within 30 days after the end of each Fiscal Quarter (including
year-end), Tenant shall deliver to Landlord a quarterly report shall be
accompanied by a report of Tenant detailing, for such Fiscal Quarter, (i) the
deposits into, withdrawals from and balances in the FF&E Account, (ii) the
Property Revenues, (iii) the Pooled Properties EBITDAR, and (iv) the number of
memberships at the Property.
[remainder of page intentionally left blank]

27



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
LEASE AGREEMENT
IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement as of
the day and year first above written.

                          LANDLORD:    
 
                        LTF CMBS I, LLC,
a Delaware limited liability company    
 
                        By:   LTF CMBS Managing Member, Inc.,
a Delaware corporation         Its: Managing Member    
 
                   
 
          By:        
 
                                Name: Eric J. Buss
Its:      Secretary    
 
                        TENANT:    
 
                        LTF CLUB OPERATIONS COMPANY, INC.,
a Minnesota corporation    
 
                   
 
  By:                                   Name: Eric J. Buss         Its:
     Secretary    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of Land
Exhibit A is comprised of Exhibits A-1 through A-6, attached hereto.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Legal Description of the Arizona Property
Lot 6, of Amended Final Plat of the Emerald, a Replat of Lot 1, According to the
Plat of Record in the Office of the County Recorder of Maricopa County, Arizona,
Recorded in Book 571 of Maps, Page 5.
Tempe, Arizona

A-1-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Legal Description of the Michigan Property
PART OF THE NORTHEAST 1/4 AND NORTHWEST 1/4 OF SECTION 36, TOWNSHIP 2 NORTH,
RANGE 8 EAST, COMMERCE TOWNSHIP, OAKLAND COUNTY, MICHIGAN, DESCRIBED AS:
COMMENCING AT THE NORTH 1/4 CORNER OF SAID SECTION 36; THENCE SOUTH 00 DEGREES
23 MINUTES 54 SECONDS WEST 1483.09 FEET ALONG THE NORTH-SOUTH LINE OF SAID
SECTION 36; THENCE SOUTH 80 DEGREES 51 MINUTES 00 SECONDS EAST 29.94 FEET TO THE
POINT OF BEGINNING: THENCE CONTINUING SOUTH 80 DEGREES 51 MINUTES 00 SECONDS
EAST 57.13 FEET: THENCE SOUTH 68 DEGREES 46 MINUTES 17 SECONDS EAST 172.66 FEET;
THENCE SOUTH 70 DEGREES 08 MINUTES 18 SECONDS EAST 155.09 FEET; THENCE SOUTH 67
DEGREES 31 MINUTES 48 SECONDS EAST 276.10 FEET; THENCE SOUTH 73 DEGREES 53
MINUTES 07 SECONDS EAST 184.07 FEET; THENCE SOUTH 72 DEGREES 34 MINUTES 02
SECONDS EAST 136.34 FEET; THENCE SOUTH 69 DEGREES 46 MINUTES 53 SECONDS EAST
20.03 FEET; SOUTH 23 DEGREES 07 MINUTES 50 SECONDS WEST 466.10 FEET TO THE
NORTHERLY RIGHT OF WAY LINE OF SAID COMMERCE CROSSING ROAD (VARIABLE RIGHT OF
WAY): THENCE ALONG THE NORTHERLY RIGHT OF WAY LINE OF SAID COMMERCE CROSSING
ROAD THE FOLLOWING SEVEN (7) COURSES: (1) NORTH 86 DEGREES 26 MINUTES 30 SECONDS
WEST 557.82 FEET, (2) ALONG A CURVE TO THE RIGHT 94.82 FEET, SAID CURVE HAVING A
RADIUS OF 495.82 FEET, A CENTRAL ANGLE OF 10 DEGREES 57 MINUTES 27 SECONDS AND A
CHORD BEARING NORTH 80 DEGREES 57 MINUTES 47 SECONDS WEST 94.68 FEET; (3) ALONG
A CURVE TO THE RIGHT 97.14 FEET, SAID CURVE HAVING A RADIUS OF 110.00 FEET, A
CENTRAL ANGLE OF 50 DEGREES 35 MINUTES 43 SECONDS AND A CHORD BEARING NORTH 50
DEGREES 11 MINUTES 11 SECONDS WEST 94.01 FEET, (4) ALONG A CURVE TO THE LEFT
118.41 FEET, SAID CURVE HAVING A RADIUS OF 102.50 FEET, A CENTRAL ANGLE OF 66
DEGREES 11 MINUTES 17 SECONDS AND A CHORD BEARING NORTH 57 DEGREES 58 MINUTES 58
SECONDS WEST 111.93 FEET, (5) ALONG A CURVE TO THE RIGHT 97.14 FEET, SAID CURVE
HAVING A RADIUS OF 110.00 FEET, A CENTRAL ANGLE OF 50 DEGREES 35 MINUTES 43
SECONDS AND A CHORD BEARING NORTH 65 DEGREES 46 MINUTES 45 SECONDS WEST 94.01
FEET, (6) ALONG A CURVE TO THE RIGHT 147.09 FEET, SAID CURVE HAVING A RADIUS OF
495.82 FEET, A CENTRAL ANGLE OF 16 DEGREES 59 MINUTES 51 SECONDS AND A CHORD
BEARING NORTH 31 DEGREES 58 MINUTES 58 SECONDS WEST 146.55 FEET, AND (7) NORTH
23 DEGREES 29 MINUTES 03 SECONDS WEST 126.60 FEET; THENCE NORTH 66 DEGREES 21
MINUTES 11 SECONDS EAST 187.39 FEET; THENCE NORTH 22 DEGREES 49 MINUTES 42
SECONDS EAST 254.03 FEET TO THE POINT OF BEGINNING.
Commerce, Michigan

A-2-1



--------------------------------------------------------------------------------



 



EXHIBIT A-3
Legal Description of the Flower Mound Property
Real property in the County of Denton, State of Texas, described as follows:
Being a tract of land situated in J.T. Stewart Survey, Abstract No. 1161, Town
of Flower Mound, Denton County, Texas, being part of that certain tract of land
as described by deed to Plaza Towne Centre, LTD., recorded in Volume 4812, Page
2406, Deed Records, Denton County, Texas and being a part of Lot 1, Block A,
Downtown Flower Mound Addition, an addition to the Town of Flower Mound,
according to the plat recorded in Cabinet M, Page 223, Plat Records, Denton
County, Texas, said tract of land being more particularly described by metes and
bounds as follows:
Beginning at a 1/2" iron rod found in the Northeasterly right-of-way line of
Churchill Drive (64' width public right-of-way), the most Westerly Northwest
corner of said Plaza Towne Centre, LTD. tract and the Southwest corner of Lot 1,
Block A, Sonic Addition, an addition to the Town of Flower Mound, according to
the plat recorded in Cabinet M, Page 220, Plat Records, Denton County, Texas;
Thence East, with the South line of said Sonic Addition and with a Northerly
line of said Plaza Towne Centre, LTD. tract, a distance of 155.35 feet to a
point for the Southeast corner of said Sonic Addition, all corner for said Plaza
Towne Centre, LTD. tract and from which a 1/2" iron rod found bears North 71
degrees 11 minutes 31 seconds West, 0.25 feet;
Thence South 85 degrees 14 minutes 52 seconds East, a distance of 608.98 feet to
an “X” cut in concrete set in a Easterly line of said Plaza Towne Centre, LTD.
tract and being in the West line of Block 1, Town Center Addition, an addition
to the Town of Flower Mound, according to the plat recorded in Cabinet L, Page
6, Plat Records, Denton County, Texas;
Thence South 01 degree 05 minutes 10 seconds West, with said Easterly line of
Plaza Towne Centre, LTD. tract and with said West line of Block 1, Town Center
Addition, a passing distance of 210.63 feet to an “X” cut in concrete found for
the most Northerly Northeast corner of aforementioned Lot 1, Block A, Downtown
Flower Mound Addition and continuing in all a total distance of 620.21 feet to a
1/2" iron rod with yellow cap stamped “Everage RPLS 2672” found for the
Southwest corner of aforementioned Block 1, Town Center Addition;
Thence North 89 degrees 56 minutes 57 seconds East, with the South line of said
Block 1, Town Center Addition, a distance of 150.20 feet to an “X” cut in
concrete set;
Thence South 00 degrees 03 minutes 03 seconds East, a distance of 225.52 feet to
an “X” cut in concrete set in the aforementioned Northeasterly right-of-way line
of Churchill Drive and being in a Southwesterly line aforementioned Lot 1, Block
A, Downtown Flower Mound Addition;
Thence with said Northeasterly right-of-way line of Churchill Drive and with
said Southwesterly line of Lot 1, Block A, Downtown Flower Mound Addition the
following courses and distances as follows:
Flower Mound, Texas

A-3-1



--------------------------------------------------------------------------------



 



South 85 degrees 11 minutes 58 seconds West, a distance of 202.27 feet to a 5/8"
iron rod with yellow cap stamped “Dunaway Assoc. Inc.” (hereinafter called 5/8"
iron rod set) set at the beginning of a curve to the right having a central
angle of 86 degrees 11 minutes 29 seconds, a radius of 617.43 feet and a chord
bearing and distance of North 51 degrees 42 minutes 19 seconds West, 843.68
feet;
with said curve to the right in a Northwesterly direction, an arc length of
928.81 feet to a 5/8" iron rod set at the beginning of a compound curve to the
right having a central angle of 17 degrees 29 minutes 00 seconds, a radius of
318.00 feet and a chord bearing and distance of North 00 degrees 07 minutes 56
seconds East, 96.66 feet;
with said compound curve to the right, a passing arc length of 13.60 feet to the
most Westerly Northwest corner of aforementioned Lot 1, Block A, Downtown Flower
Mound Addition and continuing with said compound curve to the right in a
Northeasterly direction for an over all arc length of 97.04 feet to a 5/8" iron
rod set at the beginning of a reverse curve to the left having a central angle
of 32 degrees 16 minutes 33 seconds, a radius of 532.00 feet and a chord bearing
and distance of North 07 degrees 15 minutes 51 seconds West, 295.74 feet;
Thence continuing with said Northeasterly right-of-way line of Churchill Drive
and with said reverse curve to the left, in a Northwesterly direction, an arc
length of 299.69 feet to the Point of Beginning and containing 599,760 square
feet or 13.768 acres of land.
Also known as Lot 1, Block A, Lifetime Fitness Addition, an Addition to the Town
of Flower Mound, according to the plat recorded in Cabinet V, Page 389, Plat
Records, Denton County, Texas.
Flower Mound, Texas

A-3-2



--------------------------------------------------------------------------------



 



EXHIBIT A-4
Legal Description of the Garland Property
Being a tract of land situated in Onofre Alvarado Survey, Abstract No. 2, in the
City of Garland, Dallas County, Texas, being a part of that certain tract of
land as described by deed to Life Time Fitness, Inc., recorded in Volume
2003161, Page 12899, Deed Records, Dallas County, Texas and being all of Lot 2,
Block 1, Lifetime Fitness Addition, an addition to the City of Garland,
according to the plat recorded in volume 2003163, Page 128, Plat Records, Dallas
County, Texas and containing a calculated area of 597,430 square feet or 13.715
acres of land.
Garland, Texas

A-4-1



--------------------------------------------------------------------------------



 



EXHIBIT A-5
Legal Description of the Sugar Land Property
Real property in the County of Fort Bend, State of Texas, described as follows:
Being a 14.7490 acre tract of land located in the S.M. Williams League, A-97, in
Fort Bend County, Texas; said 14.7490 acre tract being all of Commercial Reserve
“A” of the plat of Lakepointe Center recorded on Slide Number 2547B of the Fort
Bend County Plat Records (F.B.C.P.R.); said 14.7490 acre tract being more
particularly described by metes and bounds as follows (all bearings are
referenced to the North line of said Commercial Reserve “A”):
Beginning at a 5/8-inch iron rod with plastic cap stamped “Costello Inc RPLS
4416” found at the Northwest corner of said Commercial Reserve A, being the
Southwest corner of Common Area “G” of Fluor Central Development Tract Replat
No. I as recorded on Slide Number 2427A of the F.B.C.P.R. same being on the East
right-of-way line of Brooks Street (Spur 58) (width varies);
Thence, with the South and West line of said Common Area “G” and with the North
and East line of said Commercial Reserve “A”, the following six (6) courses;
1. North 87 degrees 55 minutes 14 seconds East, a distance of 1,383.72 feet to a
5/8-inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
2. South 16 degrees 14 minutes 03 seconds West, a distance of 137.91 feet to a
5/8-inch iron rod with plastic cap stamped “Brown and Gay” found;
3. South 22 degrees 13 minutes 34 seconds West, a distance of 90.97 feet to a
5/8-inch iron rod with plastic cap stamped “Brown and Gay” found;
4. South 12 degrees 37 minutes 04 seconds West, a distance of 130.08 feet to a
5/8-inch iron rod with plastic cap stamped “Brown and Gay” found;
5. South 20 degrees 46 minutes 28 seconds West, a distance of 68.93 feet to a
5/8-inch iron rod with plastic cap stamped “Brown and Gay” found;
6. South 13 degrees 19 minutes 57 seconds West, a distance of 47.79 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found at the
easternmost Southeast corner of said Commercial Reserve “A”, being the Northeast
corner of Commercial Reserve “C” of said plat of Lakepointe Center;
Thence, along the common line of said Commercial Reserve “A” and Commercial
Reserve “C’ the following nine (9) courses:
7. South 87 degrees 55 minutes 14 seconds West, a distance of 517.62 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
Sugar Land, Texas

A-5-1



--------------------------------------------------------------------------------



 



8. South 02 degrees 04 minutes 46 seconds East, a distance of 60.00 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
9. South 87 degrees 55 minutes 14 seconds West, a distance of 52.90 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
10. South 02 degrees 04 minutes 46 seconds East, a distance of 162.59 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found at the point
of curvature of a curve to the right;
11. 189.87 feet, along said curve, having a central angle of 33 degrees 28
minutes 23 seconds, a radius of 325.00 feet, and a chord that bears South 14
degrees 39 minutes 25 seconds West, a distance of 187.18 feet to a 5/8 inch iron
rod with cap stamped “Costello Inc RPLS 4416” found at the point of tangency;
12. South 31 degrees 23 minutes 37 seconds West, a distance of 112.26 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
13. South 27 degrees 00 minutes 30 seconds West, a distance of 131.16 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
14. South 31 degrees 22 minutes 54 seconds West, a distance of 195.60 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
15. South 14 degrees 43 minutes 37 seconds East, a distance of 76.79 feet to a
point on the northeasterly right-of-way line of State Highway 6, as recorded in
Volume 1090, Page 661, Volume 1313, Page 771, and Volume 1090, Page 668 of the
F.B.C.D.R.;
16. Thence, 124.36 feet along the arc of a curve to the right, having a central
angle of 02 degrees 32 minutes 41 seconds, a radius of 2,799.90 feet, and a
chord that bears North 59 degrees 11 minutes 05 seconds West, a distance of
124.35 feet along the southerly line of said Commercial Reserve “A” and said
northeasterly right-of-way line to a 5/8 inch iron rod with cap stamped
“Costello Inc RPLS 4416” found at the southernmost Southwest corner of said
Commercial Reserve “A”;
Thence, along the westerly line of said Commercial Reserve “A” the following two
(2) courses:
17. North 31 degrees 22 minutes 54 seconds East, a distance of 17.76 feet a 5/8
inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
18. North 57 degrees 32 minutes 00 seconds West, a distance of 36.36 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found at the
southernmost Southeast corner of Commercial reserve “B” of said plat of
Lakepointe Center;
Thence, along the common line of said Commercial Reserve “A” and Commercial
Reserve “B” the following eleven (11) courses:
Sugar Land, Texas

A-5-2



--------------------------------------------------------------------------------



 



19. North 32 degrees 50 minutes 27 seconds East, a distance of 30.00 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
20. South 58 degrees 37 minutes 06 seconds East, a distance of 30.00 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
21. North 60 degrees 35 minutes 48 seconds East, a distance of 11.44 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
22. North 31 degrees 22 minutes 54 seconds East, a distance of 190.95 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
23. North 35 degrees 28 minutes 34 seconds East, a distance of 126.01 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
24. North 31 degrees 23 minutes 37 seconds East, a distance of 118.06 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found at the point
of curvature of a curve to the left;
25. 160.66 feet, along said curve, having a central angle of 33 degrees 28
minutes 23 seconds, a radius of 275.00 feet, and a chord that bears North 14
degrees 39 minutes 25 seconds East, a distance of 158.38 feet to a 5/8 inch iron
rod with cap stamped “Costello Inc RPLS 4416” found at the point of tangency;
26. North 02 degrees 04 minutes 46 seconds West, a distance of 162.59 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
27. South 87 degrees 55 minutes 14 seconds West, a distance of 52.90 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
28. North 02 degrees 04 minutes 46 seconds West, a distance of 60.00 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
29. South 87 degrees 55 minutes 14 seconds West, a distance of 533.93 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found at the
westernmost Southwest corner of said Commercial Reserve “A”, being the Northwest
corner of said Commercial Reserve “B”;
Thence, along the West line of said Commercial Reserve “A” the following three
(3) courses:
30. 35.76 feet, along the arc of a curve to the left, having a central angle of
04 degrees 56 minutes 12 seconds, a radius of 415.00 feet, and a chord that
bears North 04 degrees 09 minutes 38 seconds West, a distance of 35.74 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
31. North 06 degrees 37 minutes 43 seconds West, a distance of 86.84 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found;
Sugar Land, Texas

A-5-3



--------------------------------------------------------------------------------



 



32. South 36 degrees 21 minutes 48 seconds West, a distance of 11.58 feet to a
5/8 inch iron rod with cap stamped “Costello Inc RPLS 4416” found on aforesaid
East right-of-way line of Brooks Street;
33. Thence, North 03 degrees 23 minutes 53 seconds West, a distance of 336.12
feet along the West line of said Commercial Reserve “A” and said East
right-of-way line to the Point of Beginning and containing 14.7490 acres, more
or less.
Sugar Land, Texas

A-5-4



--------------------------------------------------------------------------------



 



EXHIBIT A-6
Legal Description of the Willowbrook Property
Real property in the County of Harris, State of Texas, described as follows:
Being all of unrestricted Reserve “A”, Block 1, of CENTERFIELD NORTH, a
Subdivision in Harris County, Texas, according to the map or plat thereof
recorded at Film No. 446085 of the Map Records of Harris County, Texas. Exhibit
“A” attached.
Willowbrook, Texas

A-6-1



--------------------------------------------------------------------------------



 



EXHIBIT “A”
                    a 12.196 acre (531,252 square feet, square footage based on
the mathematical closures of the courses and distances shown herein) tract of
land situated in the George W. Childress Survey, Abstract No. 217, Harris
County, Texas: containing all of that certain 7.6114 acre tract described as
“Parcel D” in instrument recorded under Clerk’s File No. N980274 of the Harris
County Official Public Records of Real Property; containing a portion of that
certain 5.8732 acre tract described as “Parcel E” In said instrument recorded
under Clerk’s File No. N980274 of the Harris County Official Public Records of
Real Property; said 12.196 acre tract being more particularly described as
follows:
BEGINNING at a 1-inch iron pipe (with tap stamped “Cotton Surveying”) set on the
easterly right-of-way line of Centerfield Blvd. (100-feet wide) as shown on the
street dedication of Centerfield Section 2, plat of which is recorded in Volume
335, Page 55 of the Harris County Map Records and being the southwest corner of
said Parcel D;
THENCE, in a northerly direction along the said easterly right-of-way line of
Centerfield Blvd., (right-of-way varies) the following five (5) courses and
distances:

  1.   Along the arc of said curve to the right having a radius of 1450.00 feet,
a central angle of 02°06’14”, an arc length of 53.25 feet and a long chord
bearing North 16°00’55” West, 53.24 feet to a 1-inch iron pipe (with cap stamped
“Cotton Surveying”) found at the point of compound curvature, beginning a curve
to the right;     2.   Along the arc of said curve to the right having a radius
of 500.00 feet, a central angle of 05°43’46”, an arc length of 50.00 feet and a
long chord bearing North 12°05’55” West, 49.98 feet to a 1-inch iron pipe found
at the point of tangency;     3.   North 09°14’02” West, 111.36 feet to a 1-inch
iron pipe, found at the beginning of a curve to the left;     4.   Along the arc
of said curve to the left having a radius of 500.00 feet, a central angle of
03°45’13”, an arc length of 32.76 feet and a long chord bearing North 11°06’39”
West, 32.75 feet to a 1-inch iron pipe (with cap stamped “Cotton Surveying”)
found at the point of tangency;     5.   North 12°59’15” West, 352.75 feet to a
1-inch iron pipe (with cap stamped “Cotton Surveying”) found on the southerly
end of a 15-foot cutback at the intersection of said easterly line and the
southerly line of Willowchase Blvd. (100-feet wide);

THENCE, in an easterly direction along the said southerly right-of-way line of
Willowchase Blvd., the following five (5) courses and distances:
Willowbrook, Texas

A-6-2



--------------------------------------------------------------------------------



 



  1.   North 31°33’48” East, 21.49 feet along said cutback to a 1-inch iron pipe
(with cap stamped “Cotton Surveying”) found for corner;     2.   North 77°01’32”
East, 85.00 feet to a 1-inch iron pipe (with cap stamped “Cotton Surveying”)
found beginning a curve to the left;     3.   Along the arc of said curve to the
left having a radius of 1050.00 feet, a central angle of 35°00’00”, an arc
length of 641.41 feet and a long chord bearing North 59°31’32” East, 631.48 feet
to a 1-inch iron pipe (with cap stamped “Cotton Surveying”) found at the point
of tangency;     4.   North 42°01’32” East, 100.00 feet to a 1-inch iron pipe
(with cap stamped “Cotton Surveying”) found beginning a curve to the right;    
5.   Along the arc of said curve to the right having a radius of 1950.00 feet, a
central angle of 04°37’49”, an arc length of 157.59 feet and a long chord
bearing North 44°20’27” East, 157.55 feet to a 1-inch iron pipe (with cap
stamped “Cotton Surveying”) found at the point of non-tangency;

THENCE, South 30°59’15” East, 543.60 feet to a 1-inch iron pipe (with cap
stamped “Cotton Surveying”) found for corner;
THENCE, South 61°59’12” West, 121.03 feet to a 5/8-inch iron rod found for an
angle point;
THENCE, South 54°45’11” West, 1052.80 feet to the POINT OF BEGINNING, CONTAINING
12.196 acres of land in Harris County, Texas.
Willowbrook, Texas

A-6-3



--------------------------------------------------------------------------------



 



EXHIBIT B
Permitted Exceptions
     Exhibit B is comprised of Exhibits B-1 through B-6, attached hereto.

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Permitted Exceptions for the Arizona Property

1.   Real Estate taxes for the year 2007 and thereafter, a lien not yet due and
payable.   2.   Easement for sidewalk and public utility purposes as set forth
on the plat of The Emerald recorded in Plat Book 536 of Maps, Page(s) 24.   3.  
Easement for sidewalk and public utility purposes as set forth on the plat of
The Emerald A, recorded in Plat Book 571 of Maps, Page 5 as amended by the
Affidavit of Correction recorded as 2003-1032783.   4.   Declaration of
Covenants, Conditions, Restrictions and Easements, recorded in 99-1131629 and
First Amendment recorded as 2001-0771127 of Official Records, but deleting any
covenant, condition or restriction indicating a preference, limitation or
discrimination based on race, color, religion, sex, handicap, familial status or
national origin to the extent such covenants, conditions or restrictions violate
42 U.S.C § 3604(c).   5.   All matters set forth in Tract Declaration recorded
as 2001-0771130 of Official Records, but deleting any covenant, condition or
restriction indicating a preference, limitation or discrimination based on race,
color, religion, sex, handicap, familial status, or national origin, to the
extent such covenants, conditions or restrictions violate 42 U.S.C. § 3604(c).  
6.   All matters set forth in Covenant and Agreement Regarding Maintenance of
Yards for an Oversized Building, recorded July 15, 2002 as 2002-714573 of
Official Records.   7.   An easement for underground electric and incidental
purposes in the document recorded as 2000-0833836 of Official Records.   8.   An
easement for underground vault and telecommunications conduits and incidental
purposes in the document recorded as 2001-0523255 of Official Records.   9.   An
easement for water line, fire hydrant(s) and appurtenances and incidental
purposes in the document recorded as 2002-0020809 of Official Records.   10.  
All matters as set forth in Covenant and Agreement Regarding Maintenance of
Yards for an Oversized Building, recorded July 15, 2002 as 2002-0714573 of
Official Records.   11.   An easement for power distribution and incidental
purposes in the document recorded as 2002-1190418 of Official Records.   12.  
An easement for sewer lines and incidental purposes in the document recorded as
2003-0073402 of Official Records.   13.   Water rights, claims or title to
water, whether or not shown by the public records.

Tempe, Arizona

B-1-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Permitted Exceptions for the Michigan Property

1.   Real estate taxes and special assessments not yet due and payable in the
year 2007 and thereafter.   2.   Terms and conditions of a Grant of Water Main
Easement as recorded March 11, 2005 in Liber 35123, page 330.   3.   Terms and
conditions of a Grant of Sewer Easement as recorded March 11, 2005 in Liber
35123, page 336.   4.   Terms and conditions of a Pylon Sign Easement Agreement
as recorded April 27, 2004 in Liber 32902, page 640.   5.   Terms and conditions
of a Reservation of Easement Agreement (Drainage Facilities) as recorded
April 27, 2004 in Liber 32902, page 647.   6.   Terms and conditions of a
Corrective Assignment as recorded January 7, 2002 in Liber 24400, page 278.   7.
  Terms and conditions of a Declaration of Restrictive Covenant as recorded
April 15, 2003 in Liber 28808, page 806, as amended by Amendment to Declaration
of Restrictive Covenant dated January 12, 2004, recorded January 29, 2004, in
Liber 32045, page 828.   8.   Grant of Sewer Easement to the Charter Township of
Commerce, dated December 11, 1990 and recorded December 28, 1990 in Liber 11687,
page 44.   9.   Grant of Water Line Easement to the Charter Township of
Commerce, dated September 25, 1991 and recorded November 12, 1991 in Liber
12169, page 859.   10.   Easement in favor of Panhandle Eastern Pipeline, as set
forth in Grant of Right of Way dated December 10, 1941 and recorded in Liber
1396, page 283 and Supplemented Easement dated September 6, 1955 in Liber 3409,
page 622 and amended by Amendment to Right of Way dated April 10, 1961 and
recorded in Liber 4188, page 351.   11.   Easement Agreement and the terms and
conditions thereof between Life Time Fitness, Inc., a Minnesota corporation and
Haggerty Development Company Limited Partnership, a Michigan limited
partnership, dated July 13, 2005, recorded November 21, 2005 in Liber 36642,
Page 493, Oakland County Records.   12.   Easement granted the Detroit Edison
Company disclosed by instrument recorded in Liber 36652, Page 284, Oakland
County Records.   13.   The following matters as disclosed by the survey
prepared by Alpine Engineering Inc., dated December 15, 2006, job no. 03-194:
encroachment of gas line along the Southern boundary of the land.

Commerce, Michigan

B-2-1



--------------------------------------------------------------------------------



 



EXHIBIT B-3
Permitted Exceptions for the Flower Mound Property

1.   Standby fees, taxes and assessments by any taxing authority for the year
2007, and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.   2.   Restrictive
covenants recorded in Volume 2184, Page 944, Real Property Records of Denton
County, Texas. Any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), is deleted.   3.   Restrictive covenants
filed 11/25/2003, cc# 2003-192554, Real Property Records of Denton County,
Texas. Any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), is deleted.   4.   Non-discriminatory
covenant in document recorded in Volume 1125, Page 304, Deed Records of Denton
County, Texas. Any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), is deleted.   5.   Rights of ingress and
egress created in easement granted by William Wilkerson and Wayne Wilkerson to
Town of Flower Mound, Texas, dated 09/10/1965, filed 12/28/1965, recorded in
Volume 532, Page 193, Deed Records of Denton County, Texas, and as shown on
survey of Dunway Associates, L.P., certified to by Stephen R. Glosup, R.P.L.S.
#5570, dated 12/14/2006.   6.   Easement granted by C. H. McGuire and wife,
Hazel McGuire to Denton County Electric Cooperative, Inc., dated 11/07/1947,
filed 02/09/1954, recorded in Volume 403, Page 399, Deed Records of Denton
County, Texas. Defined by Agreement dated 10/17/1991, filed 10/28/1991, recorded
in Volume 3088, Page 228, Real Property Records, Denton County, Texas and as
shown on survey of Dunway Associates, L.P., certified to by Stephen R. Glosup,
R.P.L.S. #5570, dated 12/14/2006.   7.   Sanitary Sewer easement granted by
Flower Mound Investment, L.C. to FM 1171 Joint Venture, dated 02/04/1997, filed
02/13/1997, cc# 97R009458, Real Property Records of Denton County, Texas.
Correction Easement Agreement dated 03/06/2001 from Flower Mound Investments,
L.C. filed 04/09/2001, recorded in Volume 4812, Page 2431, Real Property
Records, Denton County, Texas and as shown on survey of Dunway Associates, L.P.,
certified to by Stephen R. Glosup, R.P.L.S. #5570, dated 12/14/2006.

Flower Mound, Texas

B-3-1



--------------------------------------------------------------------------------



 



8.   Access Easement Agreement between F.M. 1171 Joint Venture and The Kroger
Co. dated 08/04/1994, filed 08/12/1994, under cc# 94R0063170, Real Property
Records, Denton County, Texas and as shown on survey of Dunway Associates, L.P.,
certified to by Stephen R. Glosup, R.P.L.S. #5570, dated 12/14/2006.   9.  
Access Easement Location Agreement between F.M. 1171 Joint Venture and Landstar
Development Corporation dated 05/31/1994, filed 06/02/1994, under cc#
94R0044351, Real Property Records, Denton County, Texas and as shown on survey
of Dunway Associates, L.P., certified to by Stephen R. Glosup, R.P.L.S. #5570,
dated 12/14/2006.   10.   Easements and building lines as dedicated by plat
recorded in Cabinet V, Page 389, Plat Records, Denton County, Texas, being 60’
building line, 10’ pedestrian access easement, 26’ mutual access easements,
variable width mutual access easement, 15’ utility easements, variable width
retention pond easement and 20’ utility easement and as shown on survey of
Dunway Associates, L.P., certified to by Stephen R. Glosup, R.P.L.S. #5570,
dated 12/14/2006.   11.   Encroachment Easement Agreement dated 12/03/2003, by
and between Life Time Fitness, Inc. and Encore Realty Company, L.C., filed
12/19/2003, under cc# 2003-204162, Real Property Records, Denton County, Texas
and as shown on survey of Dunway Associates, L.P., certified to by Stephen R.
Glosup, R.P.L.S. #5570, dated 12/14/2006.   12.   Stormwater Drainage Easement
Agreement dated 12/03/2003, by and between Life Time Fitness, Inc. and Encore
Realty Company, L.C., filed 12/19/2003, cc# 2003-204163, Real Property Records,
Denton County, Texas and as shown on survey of Dunway Associates, L.P.,
certified to by Stephen R. Glosup, R.P.L.S. #5570, dated 12/14/2006.   13.  
Stormwater Drainage Easement and Management Agreement dated 12/02/2003, by and
between Life Time Fitness, Inc. and Plaza Towne Centre, Ltd., cc# 2003-104164,
Real Property Records, Denton County, Texas and as shown on survey of Dunway
Associates, L.P., certified to by Stephen R. Glosup, R.P.L.S. #5570, dated
12/14/2006.   14.   Encroachment Easement Agreement dated 12/03/2003, by and
between Life Time Fitness, Inc. and Flower Mound Town Center Limited
Partnership, filed 12/19/2003, cc# 2003-204166, Real Property Records, Denton
County, Texas and as shown on survey of Dunway Associates, L.P., certified to by
Stephen R. Glosup, R.P.L.S. #5570, dated 12/14/2006.   15.   Encroachment
Easement Agreement dated 12/03/2003, by and between Life Time Fitness, Inc. and
Kroger Texas L.P., filed 12/19/2003, cc# 2003-204167, Real Property Records,
Denton County, Texas and as shown on survey of Dunway Associates, L.P.,
certified to by Stephen R. Glosup, R.P.L.S. #5570, dated 12/14/2006.

Flower Mound, Texas

B-3-2



--------------------------------------------------------------------------------



 



16.   Terms, conditions and easements contained in the Access Easement Agreement
and Declaration dated 11/20/2003, by and between Flower Mound Town Center
Limited Partnership, Plaza Towne Centre, Ltd., and Kroger Texas L.P., filed
11/25/2003, cc# 2003-192554, Real Property Records, Denton County, Texas.   17.
  Terms, provisions, and conditions of Town of Flower Mound ordinance No. 65-03
filed 11/05/2003, cc# 2003-182602, Real Property Records of Denton County,
Texas.   18.   Encroachment of parking areas over and across utility easements
as shown on survey of Dunway Associates, L.P., certified to by Stephen R.
Glosup, R.P.L.S. #5570, dated 12/14/2006.

Flower Mound, Texas

B-3-3



--------------------------------------------------------------------------------



 



EXHIBIT B-4
Permitted Exceptions for the Garland Property

1.   Standby fees, taxes and assessments by any taxing authority for the year
2007, and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.   2.   Restrictive
covenants recorded in Volume 2001212, Page 323, Deed Records of Dallas County,
Texas. As corrected recorded in Volume 2003037, Page 5226, Deed Records, Dallas
County, Texas, as amended in Volume 2004227, Page 5281, Deed Records, Dallas
County, Texas. Said Amendment being refiled 11/23/2004, recorded in Volume
2004239, Page 8241, Deed Records, Dallas County, Texas. Any covenant, condition
or restriction indicating a preference, limitation or discrimination based on
race, color, religion, sex, handicap, familial status, or national origin to the
extent such covenants, conditions or restrictions violate 42 USC 3604(c), is
deleted.   3.   Restrictive covenants recorded in Volume 2003206, page 3285,
Deed Records of Dallas County, Texas. As amended by instrument recorded in
Volume 2004001, Page 1902 and as affected by Consent and Waiver filed
03/11/2004, recorded in Volume 2004048, Page 21, Deed Records, Dallas County,
Texas. Any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), is deleted.   4.   Easement to the City of
Garland, filed 07/22/2003, recorded in Volume 2003144, Page 2189, Deed Records
of Dallas County, Texas, and as shown on survey of Dunaway Associates, L.P.,
certified to by Stephen R. Glosup, R.P.L.S. #5570, dated 12/14/2006.   5.   15’
wide slope easement as evidenced by permitted exception #5 on Exhibit B of
Special Warranty Deed recorded in Volume 93182, Page 238, Deed Records, Dallas
County, Texas.   6.   15’ utility easement, private variable width pond
easement, 10’ pedestrian utility and traffic control easement, 10’ private
drainage easement and 5’ pedestrian and utility easement per plat recorded in
Volume 2003163, Page 128, Map Records, Dallas County, Texas and as shown on
survey of Dunaway Associates, L.P., certified to by Stephen R. Glosup, R.P.L.S.
#5570, dated 12/14/2006.   7.   Declaration of Common Access and No-Build
Easements between G.N.L.R., Ltd., and 190/Garland Retail Partners, L.P., filed
10/29/2001, recorded in Volume 2001212, Page 323, Deed Records, Dallas County,
Texas, as corrected by instrument recorded in Volume 2003037, Page 5226, Deed
Records, Dallas County, Texas, as amended by Amendment of Declaration and Grant
of Access Easement for Pond filed 11/23/2004, recorded in Volume 2004227, Page
5281, Deed Records, Dallas County, Texas.

Garland, Texas

B-4-1



--------------------------------------------------------------------------------



 



8.   Declaration of Easements and Maintenance Covenants executed by Life Time
Fitness, Inc. dated 10/09/2003, filed 10/17/2003, recorded in Volume 2003206,
Page 3296, Deed Records, Dallas County, Texas.   9.   Utility vaults, electric
transformer and grate inlets outside of easement area as shown on survey of
Dunaway Associates, L.P., certified to by Stephen R. Glosup, R.P.L.S. #5570,
dated 12/14/2006.

Garland, Texas

B-4-2



--------------------------------------------------------------------------------



 



EXHIBIT B-5
Permitted Exceptions for the Sugar Land Property

1.   Standby fees, taxes and assessments by any taxing authority for the year
2007, and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.   2.   Restrictions
recorded in Slide No. 2427, Pages A and B of the Plat Records of Fort Bend
County, Texas; Volume 1059, Page 152 and Volume 1077, Page 448, Deed Records;
Volume 1389, Page 112, Volume 1672, Page 769 and under Clerk’s File No.(s).
8660796, 8827135, 9144575, 9483640, 9728010, 2000005824, 2001058569, 2001081202,
2003157545, 2003157546, 2003157547, and 2005190907, all of the Official Records
of Fort Bend County, Texas. Maintenance Charge/Assessments as provided for
therein. Subordination to purchase money and/or improvement liens contained
therein. Any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), is deleted.   3.   Easement for Roadway as
set forth in instrument recorded in Volume 744, Page 48, of the Deed records, of
Fort Bend County, Texas, as shown on survey of Cotton Surveying Company,
certified to by Martin G. Hicks, R.P.L.S. #4387, dated 12/2/2006.   4.  
Easement for electric distribution and/or natural gas facilities in favor of
Reliant Energy Incorporated as set forth in instrument recorded 5/22/2002 in
Clerk’s File No. 2002053866, of the Official records, of Fort Bend County,
Texas, as shown on survey of Cotton Surveying Company, certified to by Martin G.
Hicks, R.P.L.S. #4387, dated 12/2/2006.   5.   Easement to CenterPoint Energy
Houston Electric, LLC as set forth in instrument recorded in Clerk’s File
No. 2005070007, of the Official records, of Fort Bend County, Texas and as shown
on survey of Cotton Surveying Company, certified to by Martin G. Hicks, R.P.L.S.
#4387, dated 12/2/2006.   6.   A twenty (20) foot drainage easement as shown on
the Fluor Central Development Tract Replat Number 1, recorded on Slide 2427/A&B,
of the Plat Records of Fort Bend County, Texas and as shown on survey of Cotton
Surveying Company, certified to by Martin G. Hicks, R.P.L.S. #4387, dated
12/2/2006.   7.   A forty (40) foot building line as shown on the Fluor Central
Development Tract Replat Number 1, recorded on Slide 2427/A&B, of the Plat
Records of Fort Bend County, Texas and as shown on survey of Cotton Surveying
Company, certified to by Martin G. Hicks, R.P.L.S. #4387, dated 12/2/2006.

Sugar Land, Texas

B-5-1



--------------------------------------------------------------------------------



 



8.   A twenty-five (25) foot building line as shown on the Fluor Central
Development Tract Replat Number 1, recorded on Slide 2427/A&B, of the Plat
Records of Fort Bend County, Texas and as shown on survey of Cotton Surveying
Company, certified to by Martin G. Hicks, R.P.L.S. #4387, dated 12/2/2006.   9.
  Levee along the east side of the property as set forth in instrument recorded
in Volume 841, Page 90, of the Deed Records of Fort Bend County, Texas and as
shown on survey of Cotton Surveying Company, certified to by Martin G. Hicks,
R.P.L.S. #4387, dated 12/2/2006.   10.   Terms, conditions and stipulations
contained in that certain Reciprocal Easement Agreement filed for record on
11/7/2003, under Clerk’s File No. 2003157548, of the Official Records of Fort
Bend County, Texas and as shown on survey of Cotton Surveying Company, certified
to by Martin G. Hicks, R.P.L.S. #4387, dated 12/2/2006.   11.   Public utility
easement located along the northeasterly property line as granted to the City of
Sugar Land, Texas, per instrument filed for record under Clerk’s File
No. 2004142752, of the Official Records of Fort Bend County, Texas.   12.  
Mineral and/or royalty interest as set forth in instrument recorded in Volume
607, Page 101, of the Deed records, of Fort Bend County, Texas. Title to said
interest has not been investigated to the date of the aforesaid instrument.  
13.   Mineral and/or royalty interest as set forth in instrument recorded in
Volume 1244, Page 823, of the Deed records, of Fort Bend County, Texas. Title to
said interest has not been investigated to the date of the aforesaid instrument.
  14.   Inclusion within Fort Bend County Levee Improvement District No. 2.  
15.   Inclusion within Fort Bend County Drainage District.   16.   Storm sewer
manholes, traffic signal pole and box, overhead power lines, Type C inlets,
flush valves, grate inlets, sanitary manholes, water valves, gas valves,
electric control box and electric meter pole as shown on survey of Cotton
Surveying Company, certified to by Martin G. Hicks, R.P.L.S. #4387, dated
12/2/2006.   17.   Mechanic’s and Materialmen’s Affidavit and Claim of Lien as
set forth in instrument recorded 12/15/2004 in Clerk’s File No. 2004151353, of
the Official records, of Fort Bend County, Texas from Claimant S.T.A.R. Concrete
Pumping Company, Inc. in the amount of $4,602.75.

Sugar Land, Texas

B-5-2



--------------------------------------------------------------------------------



 



EXHIBIT B-6
Permitted Exceptions for the Willowbrook Property

1.   Standby fees, taxes and assessments by any taxing authority for the year
2007, and subsequent years; and subsequent taxes and assessments by any taxing
authority for prior years due to change in land usage or ownership, but not
those taxes or assessments for prior years because of an exemption granted to a
previous owner of the property under Section 11.13, Texas Tax Code, or because
of improvements not assessed for a previous tax year.   2.   Restrictions
recorded in Film Code Number 446085 and Volume 335, Page 55, both of the Map
Records of Harris County, Texas, and Harris County Clerk’s File Nos. J598942,
K087128, S605697, S808795, S808797, V262601, W715481, and W715483. Any covenant,
condition or restriction indicating a preference, limitation or discrimination
based on race, color, religion, sex, handicap, familial status, or national
origin to the extent such covenants, conditions or restrictions violate 42 USC
3604(c), is deleted.   3.   A Ten (10’) foot building setback line parallel and
adjacent to Willowchase Boulevard property line as set forth on the recorded
plat and dedication at Film Code No. 446085 of the Map Records of Harris County,
Texas, as shown on survey of Cotton Surveying Company, certified to by Martin G.
Hicks, R.P.L.S #4387, dated 3/4/2004, updated 11/17/2006.   4.   A Twenty Five
(25’) foot Landscape Reserve parallel and adjacent to Willowchase Boulevard, and
as set out in Harris County Clerk’s File No. J598942, modified by W715483, and
as set forth on the recorded plat and dedication at Film Code No. 446085 of the
Map Records of Harris County, Texas, as shown on survey of Cotton Surveying
Company, certified to by Martin G. Hicks, R.P.L.S #4387, dated 3/4/2004, updated
11/17/2006.   5.   A Thirty Five (35’) foot building setback line parallel and
adjacent to Willowchase Boulevard, and as set out in Harris County Clerk’s File
No. J598942, modified by W715483 and as set forth on the recorded plat and
dedication at Film Code No. 446085 of the Map Records of Harris County, Texas,
as shown on survey of Cotton Surveying Company, certified to by Martin G. Hicks,
R.P.L.S #4387, dated 3/4/2004, updated 11/17/2006.   6.   A Ten (10’) foot
building setback line parallel and adjacent to Centerfield Boulevard, and as set
out in Harris County Clerk’s File No. K087128, and as set forth on the recorded
plat and dedication at Film Code No. 446085 of the Map Records of Harris County,
Texas, as shown on survey of Cotton Surveying Company, certified to by Martin G.
Hicks, R.P.L.S #4387, dated 3/4/2004, updated 11/17/2006.   7.   A Twenty Five
(25’) foot Landscape Reserve along the parallel and adjacent to Centerfield
Boulevard, and as set out in Harris County Clerk’s File No. K087128, and as set
forth on the recorded plat and dedication at Film Code No. 446085 of the Map
Records of Harris County, Texas, as shown on survey of Cotton Surveying Company,
certified to by Martin G. Hicks, R.P.L.S #4387, dated 3/4/2004, updated
11/17/2006.

Willowbrook, Texas

B-6-1



--------------------------------------------------------------------------------



 



8.   A Thirty Five (35’) foot building setback line along the parallel and
adjacent to Centerfield Boulevard, and as set out in Harris County Clerk’s File
No. K087128, and as set forth on the recorded plat and dedication at Film Code
No. 446085 of the Map Records of Harris County, Texas, as shown on survey of
Cotton Surveying Company, certified to by Martin G. Hicks, R.P.L.S #4387, dated
3/4/2004, updated 11/17/2006. .   9.   Sanitary Sewer Easements as shown on the
recorded plat and dedication at Film Code No. 446085 of the Map Records of
Harris County, Texas and by Volume 335, Page 55 of the Map Records of Harris
County, Texas, as shown on survey of Cotton Surveying Company, certified to by
Martin G. Hicks, R.P.L.S #4387, dated 3/4/2004, updated 11/17/2006.   10.   A
Fifteen (15’) foot in width foot building setback line along the Easterly
property line as set forth on the recorded plat and dedication at Film Code
No. 446085 of the Map Records of Harris County, Texas and being set forth in
instrument filed for record under Harris County Clerk’s File No. J598942 and as
shown on survey of Cotton Surveying Company, certified to by Martin G. Hicks,
R.P.L.S #4387, dated 3/4/2004, updated 11/17/2006..   11.   Utility Easement as
shown on the recorded plat and dedication at Film Code No. 446085 of the Map
Records of Harris County, Texas and by Film Code No. 368029 of the Map Records
of Harris County, Texas, and, by instrument filed for record under Harris County
Clerk’s File No. R265303 and as shown on survey of Cotton Surveying Company,
certified to by Martin G. Hicks, R.P.L.S #4387, dated 3/4/2004, updated
11/17/2006.   12.   A Ten (10’) foot building setback line along the Southerly
property line as set forth on the recorded plat and dedication at Film Code
No. 446085 of the Map Records of Harris County, Texas and by instrument recorded
under Harris County Clerk’s File No. J598942 and as shown on survey of Cotton
Surveying Company, certified to by Martin G. Hicks, R.P.L.S #4387, dated
3/4/2004, updated 11/17/2006.   13.   A Houston Lighting and Power Company
easement five (5) feet in width along the Southerly property lines, together
with an unobstructed aerial easement ten (10’) feet wide, beginning at a plane
sixteen (16) feet above the ground and extending upward, located Northerly of
and adjoining said five (5) foot wide easement, as shown on the map or plat
thereof, recorded in Film Code Number 446085 of the Map Records of Harris
County, Texas, and being granted by instrument recorded under Harris County
Clerk’s File No. K344685 and as shown on survey of Cotton Surveying Company,
certified to by Martin G. Hicks, R.P.L.S #4387, dated 3/4/2004, updated
11/17/2006.   14.   A Permanent and Perpetual Non-Exclusive Easement for storm
sewer purposes along the Northerly property lines, parallel and adjacent to
Willowchase Boulevard, as set forth and defined in instrument granted to The
City of Houston, Texas, filed for record under Harris County Clerk’s File
No. U5700665 and as shown on survey of Cotton Surveying Company, certified to by
Martin G. Hicks, R.P.L.S #4387, dated 3/4/2004, updated 11/17/2006.

Willowbrook, Texas

B-6-2



--------------------------------------------------------------------------------



 



15.   Drainage Easement Fifteen (15’) feet on each side of the center line of
all natural drainage courses as set forth on the recorded plat of said
subdivision at Film Code No. 446085 of the Map Records of Harris County, Texas
and as shown on survey of Cotton Surveying Company, certified to by Martin G.
Hicks, R.P.L.S #4387, dated 3/4/2004, updated 11/17/2006.   16.   Mineral and/or
royalty interest recorded in Volume 2351, Page 110, of the Deed Records, of
Harris County, Texas. Title to said interest has not been investigated to the
date of the aforesaid instrument.   17.   Mineral and/or royalty interest
recorded in Volume 3277, Page 689, of the Deed Records, of Harris County, Texas.
Waiver of surface rights as contained in instrument recorded under Harris County
Clerk’s File No. H316173 and H316174 of the Official Records of Harris County,
Texas. Title to said interest has not been investigated to the date of the
aforesaid instrument.   18.   Mineral and/or royalty interest recorded in Volume
5470, Page 385, of the Deed Records, of Harris County, Texas. Title to said
interest has not been investigated to the date of the aforesaid instrument.  
19.   Mineral and/or royalty interest recorded 06/03/2003 in Harris County
Clerk’s File No. W715481, of the Official Records, of Harris County, Texas.
Surface Waiver contained therein and subject to the terms, conditions and
stipulations shown therein. Title to said interest has not been investigated to
the date of the aforesaid instrument.   20.   Annual Maintenance Charge as set
forth and secured by a Vendor’s Lien retained in instrument filed for record
under Harris County Clerk’s File No(s). J598942 and K087128.   21.   Easement
for Storm Sewer as set forth in instrument recorded 08/17/2000 in Harris County
Clerk’s File No. U570665, of the Official Records, of Harris County, Texas.  
22.   Easement for Water Meter and Waterline as set forth in instrument recorded
03/10/2004 in Harris County Clerk’s File No. X450793, of the Official Records,
of Harris County, Texas, as shown on survey of Cotton Surveying Company,
certified to by Martin G. Hicks, R.P.L.S #4387, dated 3/4/2004, updated
11/17/2006.   23.   All of the Terms, conditions, Repurchase options, provisions
and all other obligations contained in Special Warranty Deed, executed by
May 29, 2003 by Metro National Corporation, a Texas Corporation, as “Grantor”,
and Life Time Fitness, Inc., a Minnesota Corporation, recorded under Harris
County Clerk’s File No. W715481.

Willowbrook, Texas

B-6-3



--------------------------------------------------------------------------------



 



24.   The subject property is located within the City of Houston or within its
extra territorial jurisdiction (within 5 miles of the city limits but outside
another municipality) it is subject to the terms, conditions and provisions of
City of Houston Ordinance #85-1878, pertaining to among other things, the
platting and replatting of real property and to the establishment of building
lines (25 feet along major thoroughfares and 10 feet along other streets). A
certified copy of said Ordinance was filed for record August 1, 1991, under
Harris County Clerk’s File No. N253886 and having been amended by Ordinance
No. 1999-262 enacted February 17, 1999.   25.   Notice of Storm Water Quality
Requirements, dated July 7, 2003, executed by Life Time Fitness and recorded
under Harris County Clerk’s File No. W842716.   26.   Terms, conditions and
provisions of that Ordinance #89-1312 of the City of Houston, a certified copy
of which is recorded under Harris County Clerk’s File No. M337573, which
provides that sellers advise purchasers of the restrictions outstanding against
the purchase property.

Willowbrook, Texas

B-6-4